 THE MURRAY OHIO MANUFACTURING COMPANY175on the part of Rickman constituted a threat to agreeable relations among the craftson the job, Sweeney decided upon the discharge.Rickman was correct in his beliefthat his personality was involved.A conclusion that any persistency in the presenta-tion of grievances by Rickman contributed to this decision,in the absence of anyevidence of union antipathy on the part of the Respondent,would lack recordsupport.I find that the evidence does not sustain the allegation of the complaint thatRickman was unlawfully discharged.CONCLUSIONS OF LAW1.Stearns-RogerMfg. Co. is an employer withinthe meaningof Section 2(2) ofthe Act andits operations are in and affect commercewithin themeaning of Section2(6) and (7) of the Act.2.Plumbers,Refrigeration and FittersU.A. Local Union 364, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3.The evidence does not establish that Loyd Elmer Rickmanwas discharged inviolation of Section 8(a)(1) or(3) of the Act.[Recommendations omitted from publication.]The Murray Ohio Manufacturing CompanyandInternationalUnion, United Automobile,Aircraft"&Agricultural Imple-ment Workers of America,AFL-CIOandJames A. Brown,T. Ralph Hurst,Charles R. Jacobs,Buen E. Odem,James L.Calton,Arthur D. Barton,James E. T. Pratt,C. L. Walker,Charlie P. Barton,R. C. Killen,George M. Head,Yeat Stutts,Jr.,A. F. Jenkins,Clarence E.Lopp, Edith McMullin,I.E.McMullin,James V. Sudduth,Haden Long,James L. Runner,,Ronald Hartlein,William L. Clark,and Robert W. Brown.Cases Not. 26-CA-878 (formerly 10-CA-3481), 26-CA-854, 26-CA-855, 26-CA-857, 26-CA-858, 26-CA-859, 26-CA-860, 26-CA-861, 26-CA-862, 26-CA-863, 26-CA-864, 26-CA-865, 26-CA-866,26-CA-867, 26-CA-868, 26-CA-869, 26-CA-870, 26-CA-871, 26-CA-872, 26-CA-873, 26-CA-875, 26-CA-876, and 26-CA-877(formerly 10-CA-3419, et al.).November 15, 1961DECISION AND ORDEROn November 19, 1959, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceedings, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner further found that the Re-spondent had not engaged in certain other unfair labor practices al-leged in the complaint and recommended dismissal of those allega-tions.Thereafter, the General Counsel and the Respondent filedexceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. The134 NLRB No. 19. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thecase, and, finding merit in the General Counsel's exceptions, adoptsonly such of the Trial Examiner's findings, conclusions, and recom-mendations as are consistent with this Decision and Order.The Trial Examiner found that 4 of the 22 complainants had beenunlawfully denied employment in violation of Section 8(a) (3) butthat the others had not been unlawfully discriminated against.Forreasons detailed below, we find that all 22 complainants were victimsof discriminatory treatment by Respondent.The complaint alleges that the Respondent unlawfully failed torecall 21 of the complainants named in the caption for work duringits 1958 season and thereby violated Section 8 (a) (3) of the Act.' TheRespondent contends that these employees were not recalled to workas the result of an employee evaluation program adopted at the closeof the 1957 season for the purpose of weeding out unsatisfactory em-ployees when staffing its plant for the 1958 season and that it, therefore,did not discriminate against any of the complainants. "With consid-erable misgivings and doubt as to the fair and impartial rating" ofcertain complainants, the Trial Examiner agrees with Respondent'sposition as to 17 of the complainants, and recommends dismissal of thecomplaint as to them, but finds that Respondent's employee evaluationprogram was discriminatorily applied in the remaining 4 cases, inviolation of Section 8(a) (3) of the Act. Contrary to the Trial Ex-aminer, we believe that Respondent's employee evaluation programwas adopted as a device to eliminate union adherents, and was there-fore unlawful in its conception.We are satisfied, moreover, that theprogram was discriminatorily employed against all the complainants.Accordingly, we find a violation of Section 8(a) (3) in all the cases.Among the facts and circumstances upon which we rely in reachingthis conclusion are the following :-Respondent's Union AnimusIn an earlier case reported at 122 NLRB 1307, enfd. 279 F. 2d 686(C.A. 6),_ the Board found that Respondent had violated Section8(a) (1) and had interfered with the conduct of a representation elec-tion which was held on September 11, 1957, and which the Union lost,receiving 558 out of 1,182 valid votes cast.The Board's Section8(a) (1) finding and the setting aside of the election was based uponnumerous instances of interrogation, threats, and promises of benefitconditioned upon renunciation of the Union. Included in the conductfound violative of the Act were threats to close the plant or move be-cause of the Union, a statement that "we can't promote anybody who1 The case of Edith McMullin is separately discussed hereinafter.. THE MURRAY OHIO MANUFACTURING COMPANY177-is against the Company," a statement to the complainant Sudduth by asupervisor that the supervisor could 'not put a man on a better job ifhe, the supervisor, was not sure of whether the employee was voting forthe Company or the Union, and a warning to another employee that, ifthe Union were voted in, the plant would close for a short period oftime and then new hands would be hired to replace union adherents.This record discloses additional interrogation and threats by Re-spondent which we find to be violative of Section 8 (a) (1). Thus, un-contradicted testimony establishes that the assistant personnel di-rector, during hiring interviews, inquired of one applicant how he feltabout the Union, where his father was employed, and whether theplant in which his father worked had a union, and asked anotherabout his attitude towards unions.The latter employee and anotheremployee testified without contradiction to remarks by personnel offi-cials to the effect that the plant would close down and move away if itwere organized by the Union. Clearly, hostility toward employee or-ganization generally and toward this Union in particular would hardlybe demonstrated or documented more convincingly.The Timing of the Employee Evaluation ProgramThe program was formulated about a month after the representa-tion election which demonstrated that the employees were almostequally divided in their sympathies for and against the Union, andpending the Board decision which set aside the election.At the time,Respondent, in view of all its unlawful conduct, must have at least sus-pected that a new election would be directed, that a change of only 34votes could result in the certification of the Union, and that it wouldhave the opportunity following its seasonal shutdown which was inthe offing to pick and choose its employee complement.The Nature of the Employee Evaluation ProgramUnder this program department heads rated all employees on thevarious aspects of their work performance and assigned numericalratings to each employee.Employees accorded a numerical scorewhich fell below an arbitrarily determined rating were not recalled toemployment.The instrumentalitythrough whichthe program was tobe effectuated was a rating sheet which graded employees with refer-ence to(1) quality of work,(2) quantity of work,(3) dependability,(4)knowledge and versatility,(5) attitude and cooperation, and(6) relationswithothers.Obviously,the job elements evaluated, v--iththe exception of "quantity of work," require the application of sub-jective standards and this by rating officials who, in most cases, hadengaged in unlawful interrogation and coercion of the known unionadherents rated by them.And with respect to the "quantity of work"630849-02-vol. 134-13 178DECISIONS OF NATIONAL LABOR RELATIONS -BOARDitem, the one objectively measurable element listed, Respondent madeno effort whatever to ascertain the facts from the production recordsavailable to it.Indeed, this single objectively determinable ratingelement appears to have been misunderstood or misapplied to a degreewhich made the ratings under it less objective than ratings- accorded toemployees under the inevitably subjective factors on the rating sheet.,Significantly, every complainant was rated below average with respectto quantity of work although company records and undisputed testi-mony indicated that many of them had consistently received in-centive pay.Union Adherence and Activity of Complainants andRespondent's Knowledge ThereofAll the complainants were union adherents and they include threeof the four employees who acted as union representatives for the pur-pose of checking voting eligibility lists in advance of the election.Also included among them is Buen Odem who secured approximately50 union designation cards, Arthur D. Barton, who secured a substan-tially similar number, T. Ralph Hurst, who furnished meeting placesand openly distributed union literature, and many others who con-spicuously assisted in the Union's organizational campaign.TheTrial Examiner himself found that the union membership and activityof each complainant, with the possible exception of Charlie Barton,was known to Respondent.With respect to Barton, the record clearlydemonstrates that Respondent was also well aware of Barton's ad-herence to and activity on behalf of the Union. The foreman whoallegedly rated Barton as an unsatisfactory employee was quoted,without denial, as having told him that there was "some misunder-standing somewhere" and that he should have been recalled to work.Barton further testified, without contradiction, that his foreman toldhim that an employee whom Barton had trained as a checker wasbeing promoted to assistant foreman because this employee, unlikeBarton, had not been involved with the Union; and, Barton testifiedwithout contradiction, that shortly before the representation election,Respondent's vice president, while addressing the shipping depart-ment employees in an effort to persuade them to vote against theUnion, said, "I know Barton-he is Hoover's brother and I know howhe feels." 2Respondent's Treatment of Complainants; the Incident ReportsAlthough recall to employment during the 1958 season was de-termined by departmental seniority, none of the alleged discrim-2Arthur D. Barton, also found to be a discriminatee,is referred to as "Hoover" in therecord. THE MURRAY OHIO MANUFACTURING COMPANY179inatees was ineligible for recall because of insufficient seniority sincevirtually all departments of the plant engaged newly hired employeesfollowing the seasonal resumption of operations.When the alleged discriminatees sought explanations for Respond-ent's failure to recall them, they were given evasive answers or ex-planationswhich were inconsistent with the ones offered at thehearing.Odem, for instance, was told by his superintendent that hewould be recalled.Pratt was told that he had not been recalled be-cause of Respondent's high inventory and his letter of inquiry to thepersonnel office was not answered. I. E. McMullin was told by hisforeman that the latter did not know why he had not been recalledand McMullin was not allowed to enter the plant to seek an explana-tion from the personnel office.Also, 16 of the 18 Charging Partiesfound by the Trial Examiner not to have been discriminated againsthad been laid off after a prior season's work and recalled to work inthe succeeding season although Respondent contended at the hearingthat their work was unsatisfactory at all times while they wereemployed.To support its supervisors' ratings of employees on the ratingsheets, Respondent relies upon certain incident reports which appearintended to serve as an adjunct to supervisory reprimands for workincidents of such extraordinary gravity as to warrant their referralto higher management.Most of the so-called incident reports do notrelate to specific incidents.Rather, they are broad, subjective charac-terizations of the subject employee's general attitude or performanceover extended time periods and were, -therefore, impossible to refuteand difficult to impugn through cross-examination. In the few in-stances in which the conduct complained of took 'on the character ofan "incident" sufficiently to permit cross-examinational explorationof the matters reported, the subjects of complaint were unusuallytrivial such as mistakes in counting, returning late from lunch, speed-ing up machine, profanity, damaging a bike carton, and incorrectchecking. In contrast to the trivial complaints which were made thesubjects of incident reports in the cases of the Charging Parties, therewere several instances of serious misconduct on the part of nonunionemployees which did not result in the issuance of incident reports orunfavorably affect the subject's rating on the employee evaluationsheet.The General Counsel elicited undenied testimony that one em-ployee found sleeping on the job was not made the subject of an inci-dent report and his subsequently executed rating sheet graded himaverage in dependability and noted that he observed plant rules ofconduct.An employee in the inspection department who struck aforeman in the course of an argument over his work did not becomethe subject of an incident report and on his rating sheet he was giventhe highest attainable score on "relations with others."Uncontra- 180DECISIONSOF NATIONALLABOR RELATIONS BOARDdicted testimony disclosed that one employee who frequently cameto work while intoxicated, and who once had to be led out of the plant,received ratings above average and was recalled after theseasonallayoff from which the Charging Parties were not recalled. Two em-ployees in the paint department engaged in an argument when onepersisted in throwing pieces of metal at the other after having beenwarned to stop it.The one struck with the metal pieces shook theother, who picked up a board, too large to be lifted in one hand, andheaved it at the other, who jumped to avoid it and returned to ad-minister a harder shaking to his assailant.As the latter was return-ing to his work, the otherseizeda bicycle frame and attempted tostrike him with it. Both went down to the floor scuffling and as theywere beingseparated,one struck the other in the face with sufficientforce to draw blood.Although the foreman took both employees offthe job at the time, they received satisfactory ratings and were re-called after the 1957 seasonal layoff.We find in all this evidence theapplication of a double standard in the disparate rating of knownunion and nonunion employees which can only serve to support theGeneral Counsel's position in this case.Finally, we deem particularly significant uncontradicted testimonythat, subsequent to theseasonalshutdown, Foreman Callaley toldcomplainant Arthur D. Barton that he would not be recalled to workbecause he was for the Union.There clearly emerges from the foregoing, and the entire record, anintense hostility on the part of Respondent toward the Union as wellas a determination on the part of the Respondent to thwart theUnion's organization of its plant.Equally apparent is the opportu-nity afforded Respondent by the seasonal shutdown to rid itself ofunion adherents and thereby weaken the Union's position in a newelection directed by the Board.That the Respondent availed itselfof this opportunity to replace union adherents with new hands, as itpredicted it would, is evidenced by the pattern of discriminatory treat-ment to be found in the circumstances attending Respondent's failureand refusal to recall the complainants for work during the 1958 season.All these circumstances persuasively combine to establish that Re-spondent used its employee evaluation program as a device for rid-ding itself of union adherents who are complainants herein and thatRespondent thereby violated Section 8 (a) (1) and (1) of the Act.'3 The fact that other employees who are not complainants in the case may not havebeen recalled for working during the 1958 season does not, of course, require a differentconclusion as our dissenting colleagues assertThe evidence adduced by the GeneralCounsel, which includes a foreman's prophecy that complainant A,D Barton would notbe recalled because he was for the Union,abundantly demonstrates that the complainantswere not returned to work because of their union adherence. If additional evidence con-cerning the other employees could have changed this picture somehow, the Respondentwas free to present such evidenceBut it chose not to do so,and the resultant absenceof this evidence relating to employees not named in the complaint cannot be deemedprejudicial to the General Counsel's case. THE MURRAY OHIO MANUFACTURING 'COMPANY181There remains for consideration the case of Edith McMullin, as towhom the Trial Examiner dismissed the allegation that she was notrecalled to work during the 1958 season for discriminatoryreasons.As already indicated, we do not agree with this finding of the TrialExaminer.With respect to Edith McMullin, who is the wife of 1. E. McMullin,herein found to have been discriminated against, the Respondent didnot advance any defense of a low score on the employee evaluationsheet.For not only was Mrs. McMullin accorded a score on Respond-ent's rating sheets which should have insured her retention underRespondent's evaluation plan, but her supervisors testified that shewas a satisfactory employee.Respondent's explanation of its failureto recall Mrs. McMullin, which was accepted by the Trial Examiner, isthat recall was made on the basis of departmental seniority and thatshewas junior to the four female employees recalled in herdepartment.Mrs. McMullin was employed on September 13, 1956, laid off inDecember 1956, rehired in a different department in January 1957,again laid off on November 15, 1957, and was not thereafter recalledto employment.At the time of her layoff in November 1957, Mrs.McMullin's foreman told her that she would be recalled.When sheattempted to learn why she was not recalled she was told by the assist-antpersonnel director that they were working as many girls in herdepartment as they had in the previous year.However, the recorddiscloses that another female employee who worked in the same depart-ment as Mrs. McMullin, but who was junior to Mrs. McMullin, wasrecalled to employment in another department in 1958 although Mrs.McMullin was not offered the job. Respondent attempted to explainthis departure from its usual recall policy by alleging that the otheremployee had experience in the department to which she was recalled.It appears, however, that Mrs. McMullin likewise had experience inthe same department.We further note that at the end of the 1957season,when work ran out, Mrs. McMullin was transferred from herregular job to one in another department where she worked for amonth prior to her layoff.Notwithstanding, Respondent's admittedpolicy of canvassing laid-off employees of other departments beforehiring new employees, Mrs. McMullin testified without contradictionthat two new employees were hired in the department in which shehad been working at the time of her layoff in 1957 although she hadnot been offered reemployment in that department, and one of Re-spondent's superintendents also testified that a large number of womennot previously employed by Respondent had been hired in his depart-ment since the 1957 layoff from which Mrs. McMullin was not recalled.Under all the circumstances, we are persuaded that the reason EdithMcMullinwas not recalled to employment was her membership in 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDand activities on behalf of the Union and because of the union affilia-tion andactivity of her husband.We accordingly find that Respond=ent discriminated against Edith McMullin in violation of Section8(a) (3) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, the Murray OhioManufacturing Company,Lawrenceburg,Tennessee,itsofficers,agents, successors,and assigns, shall :1.Cease and desist from :(a) Interrogating employees coercively concerning their unionmembership and activities and threatening employees with dischargeor other reprisals because of their union membership and activities.(b)Discouragingmembership in) International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,AFL-CIO, or any other labor organization, by discharging employees,by failing to offer them reemployment, or by discriminating in anyother manner in regard to hire or tenure of employment, or any termor condition of employment,to discourage membership in a labororganization.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing,or to engagein other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities.(2)Take the following affirmative action which the Board findswill effectuate the policies of the Act.(a)Offer to James A. Brown, T. Ralph Hurst, Charles R. Jacobs,Buen E. Odem, James L. Calton, Arthur D. Barton, James E. T.Pratt, C. L. Walker, Charlie P. Barton, R. C. Killen, George M. Head,Yeat Stutts, Jr., A. F. Jenkins, Clarence E. Lopp, Edith McMullin,I.E. McMullin, James V. Sudduth, Haden Long, James L. Runnels,Ronald Hartlein, William L. Clark, and Robert W. Brown immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and priv-ileges, and make each of them whole for any loss of pay each may havesuffered by reason of the discrimination against him by the paymentto each of them of a sum of money equal to the amount he wouldnormally have earned from the date on which he would normallyhave been recalled to work upon the resumption of seasonal operations THE MURRAY OHIO MANUFACTURINGCOMPANY'183by Respondent at its plant in Lawrenceburg, Tennessee, in 1958,,to,the date on which Respondent shall offer to each of them proper rein'-.'statement as herein provided, less net earnings during said period andin a manner consistent with Board policy set out in F.W. WoolworthCompany,90 NLRB 289, andCrossett Lumber Company, 8NLRB440 4"(b)Preserve and, upon request, make available to the Board or its:agents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records, and reports, andall other records necessary to determine the amounts of backpay dueand the rights of reinstatement under the terms of this' Order.(c)Post in its plant at Lawrenceburg, Tennessee, copies of thenotice attached hereto marked "Appendix." 5Copies of said notice,to be furnished by the Regional Director for the Tenth Region, shall,after being signed by Respondent's representative, be posted by Re-spondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including.all places where notices to employees are customarily posted.Reason-able steps shall be taken to insure that said notices are not altered,defaced, or covered by other material.(d)Notify the Regional Director for the Tenth Region, in writ-ing, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.MEMBERSRODGERS and LEEDOM,dissenting` in part :As more fully described in the Intermediate Report,soonafter theannualshutdown at the close of the 1957 productionseason the Re-spondent adopted an employee evaluation program under which de-partment heads rated all employees on various aspects of their workperformance and assigned numerical ratings to each employee.Em-ployees who failed to attain a predetermined ratingwerenot recalledto employment.Upon the seasonal resumption of operations, approxi-mately 100 employees were not recalled.Of the latter 100, 22 filedunfair labor practice charges alleging that they had been discriminatedagainst because of their union activity.The General Counsel adducedconsiderable testimony tending to establish the union activity oradherence of the 22 complainants and Respondent's knowledge ofsuch activity or adherence.The General Counsel failed, however, to* In accordance with the Board's usual practice,the period from the date of the Inter-mediate Report to the date of the Decision and Order herein shall be excluded in com-puting the amount of backpay awarded to James A Brown, T. Ralph Hurst, Charles R.Jacobs, Buen E Odem, James L. Calton,Arthur D Barton,James E. T. Pratt, C. L.Walker, Charlie P. Barton,R. C. Killen, George M. Head, Yeat Stutts, Jr., Clarence E.Lopp, Edith McMullin, I E. McMullin, Haden Long,James L. Runnels,and William L.Clark because the, Trial Examiner recommended that-the complaint be dismissed as to them.B In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the,United States Court of Appeals,Enforcing an Order." 184DECISIONS OF .NATIONAL LABOR RELATIONS BOARDadduce record information with respect to the union affiliation oractivity of the 70-odd terminated employees who did not file unfairlabor practice charges.We deem this failure fatal to the GeneralCounsel's case.Discrimination, in our view, presupposes or implies disparate treat-ment.Without an adequate background, against which the treatmentaccorded the complainants may be compared or contrasted, disparatetreatment cannot be shown to have existed. The General Counsel had,therefore, the burden of establishing, as part of his affirmative case,elements which, include the character or status, with respect to theaffiliationor involvement in union activity, of the large group of em-ployees terminated simultaneously with the Charging Parties.Ab-sent such a background against which we may evaluate the treatmentaccorded the complainants under Respondent's employee evaluationprogram, we are constrained to conclude that the General Counselhas failed to sustain his burden of proof.We would find, accordingly, contrary to our colleagues, that theGeneral Counsel failed to establish by a preponderance of the credibleevidence that the employee evaluation program was adopted for dis-criminatory purposes, or that it was applied discriminatorily againstany of the complainants 6 In view of the foregoing, accordingly, wewould dismiss the complaint insofar as it alleges 8(a) (3) violationswith respect to the 22 complainants.6In this connection,we note that the Trial Examiner's finding of discrimination againstemployees Jenkins,Sudduth, Hartlein,and Robert W. Brown was predicated upon theevasive and uncertain character of the incident reports filed against these employees, andupon the fact that the department heads who rated them did not have personal knowledgeof their work but relied upon the reports of subordinate supervisors not called as wit-nesses.Even taking such factors into consideration,we nevertheless are of the opinionthat the General Counsel failed to establish a discriminatory motivation for the dis-charges.Implicit in the Trial Examiner's finding of a violation with respect to thesefour employees is a determination that the General Counsel has made outa prima faciecase.Otherwise,the finding could not be predicated upon the Respondent's failure satis-factorily to explain the discharges.Here, as in the case of the other complainants, webelieve that the General Counsel did not make out evena prima faciecase when he failedto furnish the record information with respect to the discharged employees who did notfilechargesAbsent aprima facieshowing that the employees in question were dis-criminated against for reasons proscribedby the Act,itwas not incumbent upon theRespondent to justify or explain the discharge of these employeesOur view is the same in the case of Edith McMullin,whose work,unlike that of theother complainants, was admitted to be satisfactory.With respect to her,the recordshows only that the Respondent"probably knew or suspected that she was a supporter ofthe Union"As the essential element of employer knowledge must rest on a firmer basisthan mere probability,we would find again that the General Counsel has not made aprima facieshowing that she was discriminated against for reasons proscribed by the Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that : THE MURRAY OHIOMANUFACTURING COMPANY185WE WILL NOT interrogate employees coercively concerning theirunion membership and activities and threaten employees with dis-charge or other reprisals because of their union membership andactivities.WE WILL NOT encourage or discourage membership in Inter-national Union, United Automobile, Aircraft & Agricultural Im-plementWorkers of America, AFL-CIO, or any other labororganization, by refusing to recall employees to work followingan economic layoff, denying them further employment by meansof any discriminatory merit rating program, or otherwise dis-criminating in regard to their hire or tenure of employment orany term or condition of employment, because,they engaged in orare engaging in organizational activities for the purposes ofcollective bargaining or other mutual aid or protection.WE WILL NOT in any other manner interfere with, restrain, or co-erce our employees in the exercise of the right to self-organization,to form labor organizations, to join or assist InternationalUnion, ,United Automobile, Aircraft & Agricultural ImplementWorkers of America, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurposes of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.WE WILL offer to James A. Brown, T. Ralph Hurst, Charles R.Jacobs, Buen E. Odem, James L. Calton, Arthur D. Barton,James E. T. Pratt, C. L. Walker, Charlie P. Barton, R. C. Killen,George M. Head, Yeat Stutts, Jr., A. F. Jenkins, Clarence E.Lopp, Edith McMullin, I. E. McMullin, James V. Sudduth,Haden Long, James L. Runnels, Ronald Hartlein, William L.Clark, and Robert W. Brown immediate and full reinstatement totheir former or substantially equivalent positions, without preju-dice to their seniority or other employment rights and privileges,and make each of them whole for any loss of pay he may havesuffered by reason of the discrimination against them.All our employees are free to become and remain or to refrain frombecoming or remaining members of any labor organization.THE MURRAY OHIO MANUFACTURING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE-CASE-This proceeding,with all parties represented,was heard before the duly designatedTrial Examiner in Lawrenceburg, Tennessee, on March 17, 18, 19, and 20, April 13,and May 26 and 27, -1959, upon a complaint filed by the General Counsel of theNational Labor Relations Board, and answer thereto filed by The Murray OhioManufacturing Company, herein called the Respondent.The issues litigated werewhether or not the Respondent violated Section 8(a)(1) and (3) of the Act, by failingto recall to work 22 employees (herein named) who were laid off at the close ofseasonal operations in 1957.Any issues eliminated at the hearing upon motion ofthe General Counsel to dismiss or withdraw certain allegations of the complaint willnot be discussed herein. -Motion to conform the pleadings to the proof with respectto uncontroverted matters not of substance was granted without objection.Oral argu-mentbefore the Trial Examiner was waived by all parties, who in due course filedwritten briefs,which have been given due consideration. .Upon the entire record,and from observation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.BUSINESS OF THE RESPONDENTThe Murray Ohio Manufacturing Company is a corporation organized and-existingby virtue of the laws of Ohio, having its principal factory plant and place of businesslocated at Lawrenceburg,' Tennessee, where it is engaged in the manufacture andsale of bicycles, velocipedes, window cooling fans, wheel toys, etc.During the pastcalendar year,which period is representative of all times material herein,the Respond-ent manufactured, sold,^and shipped finished products valued in excess of $100,000,directly to customers outside the State of Tennessee.Ifind,therefore, and it isadmitted,that Respondent is engaged in commerce within the meaning of Section2(6) and(7) of the Act. ''U. 'THE LABOR ORGANIZATION INVOLVEDInternationalUnion,UnitedAutomobile,Aircraft& AgriculturalImplementWorkers of ' America, AFL-CIO,herein calledtheUnion,isa labor organizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR-LABOR PRACTICESA. Historical backgroundPrior to 1956 the Respondent had for many years operated its principal plant inCleveland; Ohio, where its employees were represented as bargaining agent by Inter-national Union,United Automobile, Aircraft & AgriculturalImplementWorkers ofAmerica, AFL-CIO.Having built a 'new plant at' Lawrenceburg, Tennessee, theRespondent started production thereat in the early part of 1956, and thereafter gradu-ally liquidated its Cleveland plant.During this transitory period, some corporate-officials and department superintendents were required to exercise supervision overoperationsboth at Cleveland and Lawrenceburg until about September 1957 whenalloperations at Cleveland were,terminated.In the meantime the Union during1956 initiated-an organizational campaign at the Lawrenceburg plant, and onMay 27; 1957, filed a petition for certification in Case No. 10-RC-3872.. A hearingon this petition was held on June 18, 1957, and on August 14, 1957, the Board issueda Decision and Direction of Election which is reported in 118 NLRB 1027. 'For further background information with respect to operations and labor re-lations of the Respondent reference is -hereby made to consolidated Cases Nos.10-CA-3040 and 10-RC-3872 reported in 122 NLRB 1307, wherein the NationalLabor Relations Board found that Respondent at Lawrenceburg, Tennessee, hadengaged in and was engaging in certain unfair labor practices violative of 'Section-8(a) (1) of-the Act, and thereby interfered with, restrained,-and-coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act.Thereupon, the Boardordered that-Respondent cease and desist therefrom, that the representation election,held on September 11, 1957, be set aside, and that a new election be held at such.time-as the Regional Director deems that circumstances permit the free'choice of'abargaining representative among employees in the appropriate unit, who are em-ployed during the payroll period immediately preceding the date of issuance of thenotice of election.The aforesaid findings and order of the Board were based upon THE MURRAY OHIO MANUFACTURING, COMPANY187objections, filed with respect to conduct of the Respondent during the 3-week periodpreceding the election in which the Union was defeated by ballots of 624 to 558:Respondent has always operated its plant, both at Cleveland and Lawrenceburg, ona seasonal basis.All hiring and termination of employees is handled through acentral 'employment and personnel office based, upon timely requisitions and recom-mendations of department superintendents as to the number and classification ofemployees required in their respective operations.The operating season begins aboutthe middle of January each year, and employees are recalled according to depart-mentalseniority or newly hired by the personnel office as needed to fill requisitionssubmitted by each department superintendent.Production is gradually acceleratedby the installation of additional assembly lines and a second shift at intervals duringthe months of April, May, and June until the peak of production is reached in July.Thereafter, production is curtailed in reverse order until all employees are laid offat the end of theseason,and the plant closes down in the early part of December.By stipulation of the parties it appears that since the start of operations in 1956throughMarch 9, 1959, the Respondent at Lawrenceburg received 12,622 appli-cations for employment.From these applications, Respondent in 1956 hired 1,105employees; in 1957 it hired 523 additional employees; and in 1958 it hired 976 newemployees.Total number hired since operations began is 2,604. It is, therefore,apparent from the large number of job applications received by Respondent that thesurplus labor force in that area is considerable.B. Organization of the Lawrenceburg plantCorporate officials of the Respondent include C. W. Hannon (president), W. N.(Bill)Hannon (executive vice president); and A. H. Wills (vice president in chargeof production).Cromer Smotherman is personnel director.Lloyd George andNolan Lambert are assistant personnel directors.Production operations at theLawrenceburg plant consist of (1) a bicycle division and (2) a wheel-goods division,both of which are subdivided into departments under the supervision and control of ,superintendents transferred from the liquidated Cleveland plant.Many of the fore-men throughout the plant have been trained and promoted from the ranks of localemployees.Some were transferred from the Cleveland plant.By reason of theliquidating operations at Cleveland and gradual transfer of machinery and equipmentto Lawrenceburg, Vice President A. H. Wills and at least two of his departmentsuperintendents exercised supervision of the operations at Lawrenceburg by visiltation only until permanently transferred on a full-time basis in the summer and fallof 1957. In September 1957, Vice President Wills made a survey of operations atLawrenceburg, and reached the conclusion- that the operating budget for costs oflabor was approximately 5 percent above normal and that an excessive number ofworkers had been hired as part of the training program during the first year of oper-ation at this new plant.' Consequently, he consulted with his department' super-intendents'and foremen and decided to relieve the situation by means of an employeeevaluation program to eliminate all employee's whose record of performance wasbelow average or unsatisfactory.C. The employeeevaluationprogramHaving prepared and mimeographed the rating sheet, attached, hereto marked"Appendix A," Vice President Wills called a meeting of all department superin-tendentsto explain and discuss his program.To them he delegated full responsibilityand discretion in collaboration with foremen to submit on this prescribed form acompleted rating sheet' on each individual employee in their respective departments.The rating sheet provides for a definitive' rating of unsatisfactory, below-average;average,and aboveaverage inthe five categories of (1) quality of work, (2) quantityof work, (3) dependability, (4) knowledge and versatility, and (5) attitude and co-operation.In a sixth category of "Relations With Others" the rating sheet pro-vides for definitive ratings of unsatisfactory, below average, and satisfactory. - Eachof-these definitive ratings is followed-by a'fixed numerical rating, which presumablyrepresents a value unilaterally assigned to each definitive rating by Vice PresidentWills, and the department, superintendents had,no discretion to.,vary from the fixednumerical ratings. from which' a' final total' numerical rating for overall categorieswould be computed. It is clear, from the rating sheet form that any. employee ratedas "Average" (or "Satisfactory")in all categorieswould automatically receive a totalnumerical ratingof 24; whereas, any definitive rating of "Below Average" 'or "Un-satisfactory"'in any single- category'would result in 'a 'final numericalrating not,exceeding-23:Each definitiverating isalso followed- by written remarks evidentlyintended to afford some, explanationtherefor;and in,,the case'of a rating of un- 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDsatisfactory or below average the form provides a list of written remarks which maybe checked off to indicate a reason for such rating.In consummation of this employee evaluation program completed rating sheetswere submittedto Vice President Wills in the latter part of Novemberand Decem-ber 1957, afteremployeeshad been laid off at the endof seasonal operations.Thereupon,VicePresidentWills instructed the personnel direction not to recall forwork in the 1958 season any employeewho had receiveda final numerical ratinglessthan 23.Summary of ratingsprepared by the personneldirector on Decem-ber 31,1957 (Respondent'sExhibitNo. 6), indicates that the, employment of 100out of a total of 1;079 employees was terminated,including the 22alleged dis-criminatees hereinafterset forth numericallyin this case,who were thereafter neverrecalled towork.The names of 100 terminated employees appear in Respondent'sExhibit No. 68.The soleissue hereiswhetherRespondentadopted, applied, orotherwise used the foregoing employee evaluationprogram andrating system as aguise or subterfuge to discriminate in regardto hire or tenure of employment to dis-courage membership in a labor organization.D. Alleged discriminatoryratingsSuperintendentFrank E.Budniaksubmittedcompleted rating sheets on 210 in-dividual employees in bicyclesubassemblydepartment#44, velocipedesubassemblydepartment #57, and rim and tube department #62. From thisgroup 23 employeeswere not recalledto work byreason of numerical ratingsbelow 23,including al-leged discriminatees,ArthurD. Barton,Theodore Ralph Hurst,James E.T. Pratt,Buen E.Odem, Yeat Stutts,Jr., and JamesL. Calton.1.Arthur D. BartonThis individual was the first man hired by Foreman Paul E.Roller in department#44 at the beginning of operations in May or June 1956.His application for em-ployment shows a history of arrested tuberculosis by reason of which he frequentlyexpressed apprehension that certain jobs to which he was assigned would bedetrimental to his health.For several months he worked as a sander and finisheron the bicycle assembly line and at various other jobs in the plant.Finally at hisown request he was assigned to the job of spot welding about October 1956,and con-tinued to work in that capacity throughout his employment.When not employed inspot welding under Foreman Roller he frequently worked at other jobs under the ,supervision of Foreman Hugh Callaley in the same department.He was laid offalong with other employees at the close of the season in 1956,and thereafter recalledto work in the early.part of 1957.When organizational activities began in theearly spring of 1957, he signed a union card at the first union meeting and became anactive worker in the campaign by attending union meetings,passing out cards, andsoliciting fellow employees to join the Union.His activities were apparent and wellknown to the Respondent, as evidenced by conversations had with Foremen Cal-laley and Papp and Assistant Personnel Director Alexander prior to the election ofSeptember11, 1957.He was again laid off at the closeof the 1957season at whichtime Foreman Paul E.Roller distributed layoff slips and announced to all employeesthat they would be recalled to work sometime in January 1958.Thereafter on December 19, 1957,Superintendent Frank E.Dudniak and Fore-man Paul E.Roller submitted to Vice President A. H. Wills and the personnel officea jointly signed evaluation report awardingto ArthurD. Barton a numerical meritrating of 16,by reason of which he was disqualified for further employment and notrecalled to work for the 1958 season.Under the categories,"Quality of Work" and"Relations with Others,"he was rated "Average" and "Satisfactory," respectively,but with respect to all other categories was rated "Below Average."Explanatoryprinted remarks following ratings below average were checked to show "Lack ofeffort-doesn't try.Wastes time talking.Wastes time if left to work alone.Under-stands less about the work than the average, or than could be expected.Cannotmake adjustments or set-ups as fully as would be desirable.Occasionally a prob-lem because of the limited number of jobs he can do.Only fair attitude and co-operation.Leaves something to be desired in this respect."Pertinent printed ques-tions answered affirmatively or negatively indicated that this employeewouldacceptinstructions good-naturedly and observe safety rules,butwould nottry new methodswillingly,accept changes cheerfully,observe plant rules of conduct,try to improveskill. take an interest in his lob,try to learn other jobs,or make helpful suggestions.Final remarks in writing at the endof the ratingsheet recitedthat "Thisemployeehas been a problem in trying to find a job on which he will willingly work.Hecomplains about his inability to do certain jobs due to a past T.B. record.His THE MURRAY OHIO MANUFACTURING COMPANY189medical report indicates he is physically able to perform any job that any other mancan do."In support of the foregoing ratings, Respondent introduced in evidence from thepersonnel file of this employee an employee incident report dated February26, 1957,in which the aforesaid foreman and superintendent reported in substance that ArthurBarton was having difficulty in maintaining his production due to lack of persistenteffort possibly attributed to his physical condition-that more stable effort on his partwas required to make the production rates set by the time-study department for hisjob.A second incident report filed on May 29, 1957,reported that Barton waspurposely controlling and holding his production down to a certain daily figure, andthat poor earnings shown on his record for May 23 and 24, 1957, was due to lack ofeffort on his part.Superintendent Budniak credibly testified in substance that the rating sheet ofBarton was based upon general knowledge by working with him over a long period;that he was one of Respondent's senior employees at Lawrenceburg and had beentried out in four different jobs; that he was transferred from a job on bicycle tiresto bike finishing work because he complained about his record of tuberculosis;thereafter,he complained about dust affecting his condition,and was transferred toa job on the machine line;then he complained about the water solution burning hishands and was transferred about October 1956 to the job of spot welding,where heremained until laid off at end of the1957season;that his production on the lastjob was below normal,and he was warned at time of incident report in Febru-ary 1957 thathe would have to apply himself and start working;that in May 1957 atime study was made on his job and it was demonstrated to Bartonby the watchthat he could produce the required number of piecesper day,but when left to workalone he failed to do so;, that he personally observed that Barton wasted time byvisiting around and talking to other employees;that Barton received special atten-tion from his foreman afterFebruary 26, 1957,and possibly made a slight improve-ment in his work when daily reminded about his production,but continued belowaverage,,would soon drift back to his old ways of doing, and frequently leave hisplace of work during workinghours; and that he had noknowledge concerningBarton's union activities,and neverheardthe names of any individuals mentioned inconnectionwith theorganizational campaign,except that of the union organizer,Hoyt Wright.After operations at the plant in Lawrenceburg were resumed in January 1958,Barton visited Foreman Paul E. Roller at his home and expressed a desire to be re-called to work.From uncontradicted testimony it appears that Foreman Roller toldBarton that he had been a good employee and advised him to see and talk to Person-nel Director Smotherman about it.From there Barton went to see SuperintendentBudniak at his home and expressed a desire to returnto work.According to Barton,Superintendent Budniak was noncommittal and said,"If they all got together anddoneit theywould all have to undo it." From there Barton went to see ForemanHugh Callaleyat his home, who advisedhim to seeand talk toVicePresident BillHannon,and said,"Barton I think a lotof you boys,but there is nothing I can do."Thereafter,Barton went to see Vice PresidentW. N. (Bill)Hannon at his home andtalked to him about going back to work.The testimonyof Barton and Hannon asto whatwas said in their conversation at that time presents for determination acredibility issue of extremedifficulty;but from all surrounding circumstances of thecase and from my observation of the witnesses I am persuaded and find the versionof W. N.Hannon more logical and believable despite the background of Respond-ent's admittedhostilityand opposition to the Union.Barton's testimony concerningthis conversation was somewhat garbled, but in substance tendingto show that VicePresident Hannon at first said that he would do nothing to help him because of hisworking for the Union,but after he agreedto abandonthe Union consented to talkthe matter over with Personnel Director Smotherman and see whatcould bedone forhim. In contrast, the testimony of Hannon was straightforward and convincing thathe was telling the truth regardless of consequences by admitting that prior to theelection he strongly opposed the Union,wrote letters to employees outlining theCompany's past experience with the Union at Cleveland,and also held group meet-ings with employees where his strong opposition to the Union was expressed, andthat he tried tomake their employees understandwhatthe Union did to the Companyin Cleveland and what it wouldmeanto their future security if the Union got in theplant at Lawrenceburg.Vice President W. N. (Bill)Hannon credibly testified thatArthurBarton cameto his home on a Saturdayin April orMay 1958,and inquired why he had not beenrecalledto work-that he suggested that Barton go to see Personnel Director Smother-man about it; whereupon,Barton brought up the Union issue by saying that hehad made a mistake,and proposed to have nothing more to do with the Union if 190DECISIONSOF NATIONAL'LABOR RELATIONS BOARDhe was called back to.work; thereupon, he told Barton that practically 50 percentof the employees had voted for the Union, and that it was strictly his own businessto do as he pleased about it-that he did not -tell Barton that a lot of other peoplehad made the same mistake, made no statement about Organizer Hoyt Wright, anddid-not say that he would do nothing for Barton because he had worked for theUnion, or that he would do everything he could to keep the Union out.Balton testified further that he finally got in contact by telephone with PersonnelDirector Cromer Smotherman, who told him there was nothing more he could tellhim about the matter. Barton and C. L. Walker (alleged discriminatee) also testi-fied that on the streets in Lawrenceburg during the summer of 1958 Foreman HughCallaley made a statement to the effect that Barton and Magee were two of thebest hands he ever had, that he would like to have them back, but the Companywould not recall those who were for the Union. It appears, however, that Mageehad been discharged prior to the seasonal layoff in 1957.Walker was hesitantin fixing the time of such conversation and identifying Callaley as the foremanmaking such a statement.By reason of all the circumstances, I seriously doubtthat Foreman Hugh Callaley made such a statement, and therefore discredit thetestimony of Barton and Walker with respect thereto.Foreman Hugh Callaley credibly testified that Barton and another man ap-proached him at the courthouse square in Lawrenceburg, and greetings were ex-changed, but that he was in a hurry at the time and did not in any manner discussBarton's job at the plant, whether he would be called back to work, or anythingabout the Union.Callaley credibly testified further that Arthur D. Barton hadnot worked under his supervision for at least 6 months prior to layoff in the fall of1957; that prior to being transferred to his spot-welding job Barton had workedunder his supervision for a period of 3 or 4 months; that by reason of his discontent-ment was moved around to various jobs; that he never at any time discussed theUnion with Barton, and was not consulted about Barton's rating sheet. Barton alsorelated a conversation had with Assistant Personnel Director Lambert in his caron the streets of Lawrenceburg in which Lambert allegedly agreed to talk to Smother-man and see what could be done for him if he would promise to abandon the Union.With respect to that conversation, Nolan Lambert credibly testified that Barton cameto him saying that he had made a great mistake and would like to have anotherchance, and that Organizer Wright was a smooth talker and had talked him intothese things.Thereupon Lambert told Barton that he had nothing to do withhiring people, but would be glad to tell Smotherman what he had said. Lambertcredibly denied asking Barton any questions about the Union or seeking any prom-ise from him to abandon the organization.On cross-examination, Lambert testifiedthat on a previous occasion Barton had approached him in front of the post officeto inquire the reason he had not been called back to work, and at that time he toldBarton about the rating system, but not being familiar with Barton's record did notsay why he had not been recalled to work.Ialso discredit the testimony of Arthur D. Barton with respect to a statementallegedly made by J. C. Davis in front of the courthouse at Lawrenceburg duringthe summer of 1958 to the effect that he had attended a foremen's meeting at whichForeman Paul E. Roller made a request that Arthur D. Barton and T. Ralph Hurstbe recalled to work, whereupon Personnel Director Smotherman inquired whetherthey had been converted; and that Foreman'Roller replied, "Well I don't believethey are, and I don't believe they ever will be, but I do believe they will keep theirmouth shut."J.C. Davis credibly testified that he was not a foreman prior to April 25, 1958,and that he never heard such statements made at it foremen's meeting and did notmake such a statement to Arthur D. Barton.Davis admitted, however, beingapproached by Barton near the courthouse during a local political campaign inthe summer of 1958, but denied having any discussion concerning employment at TheMurray Ohio Manufacturing Company.Davis credibly testified that Barton wasdistributing political literature for one of the candidates for governor-that Bartonrequested assistance in getting a political job-that he suggested that Barton goto the political headquarters of candidate Ellington across the street and offer hispolitical support; whereupon Barton expressed doubt that he would get any helpthere, because he had recently thrown away a political sticker placed on his car byEllington's campaign manager.Having discredited testimony of Barton with respect to the alleged foregoingexpression of opinions against the interest of Respondent by minor supervisors longafter the rating sheets had been submitted and several weeks after the plant hadresumed operations for, the 1958 season, I am of the opinion that little weightshould be given to such expressions by persons taking no part in preparingthe ratingsheets. THE MURRAY OHIO MANUFACTURING -COMPANY191-2.Theodore Ralph HurstThis individual was first employed by Respondent on June 6, 1956,as a painttouchupman indepartment #44 under the supervision of Foreman Hugh Callaley.He was laid off at the end of theseasonin 1956 and recalled to work in the earlypart of 1957. In March 1957 Hurst assisted the Union by obtaining a meetingplace in the community building at Mount Eboe near his home: Thereafter,,.heattended union meetings and solicited other employees to join the organization.Having signed a card himself, he also procured the signatures of others.Hisactivities on behalf of the Union were undoubtedly observed by supervisors of theRespondent, because Hurst's testimony was-not contradicted that shortly prior to theelection he passed out union pamphlets in the plant; whereupon, Foreman Paul E.Roller came to him and said, "Here is some literature that you have been passingout-take it and stick it up your .... . Shortly, thereafter, in the foreman'soffice Hurst heard Foreman Roller say to Foreman Hugh Callaley, "This man isdoing everything he can in his power for the Union, keep an eye on him."Thereafter, on December 18, 1957, Superintendent Frank E. Budniak and Fore-man Paul E. Roller submitted a jointly signed evaluation report in which TheodoreHurst was given a numerical rating of 15 by reason of which he was disqualifiedfrom further employment and was not recalled to work for the 1958 season. Inhis rating sheet this employee was rated as "Average" under the categories of"Quantity of Work" and "Knowledge and Versatility"; but "Below Average" underall other categories.Reasons for ratings below average were explained by indicatedprinted or written remarks, as follows: "Mistakes are too frequent.May be causedby haste or lack of knowledge.Accuracy and finish of work often unsatisfactory.Will not follow instructions.Sometimes fails to heed instructions.Wastes time ifleft to work alone.Only fair attitude and cooperation.Leaves something to bedesired in this respect.Occasionally temperamental and apt to `flareup' or to behard to get along with." Pertinent printed questions answered in the affirmative ornegative indicated that this employee tried to improve his skill, butwould notaccept instructions good naturedly, try new methods, accept changes cheerfully,observe safety rules, observe plant rules of conduct, take an interest in his job, ormake helpful suggestions.In support of the foregoing ratings, Respondent introduced in evidence frompersonnel files an incident report dated February* 5, 1957, signed by Foreman M.Demko, Superintendent Budniak, and the personnel director, reciting that "OnMonday 2/4/57 T. R. Hurst speeded up furnace speed.He was warned andreprimanded for this doing as it is against company policy.He was talked to byBudniak and Demko." A second incident report dated March 28, 1957, recited arefusal to obey foreman instructions: "This employee was stacking trays too highon furnace conveyor which was against company policy of which he was aware.When asked to restack the trays by his foreman, he refused to do so.When repri-manded by Supt. he stated he understood he should obey foreman instructions."Superintendent Frank E. Budniak credibly testified in substance that Hurst was atemperamental man and would not follow instructions; that whenever his foremanwould give him a job, he would perform it a time or two as directed, but thenrevert to his own way of doing; that Hurst secretly tampered with the machinefurnace to speed it up and increase his production, but thereby adversely affectedthe quality of the work, and it became necessary to place a police watchman onthe job to discover who was doing it; that Hurst also made a practice of holdingback trays coming out of the furnace until they piled up and would thereby disruptthe normal sequence of their going down the conveyor belt to the furnace loadersby stacking them too high on the furnace conveyor; that he tried to work too fast,and would waste time by leaving his work station; and that Hurst grumbled whenchanged from one job to another.Theodore Ralph Hurst upon cross-examination admitted being called to the officeof Superintendent Budniak in February 1957 concerning the furnace incident andabout the furnace trays incident in March 1957. Except as to that, Hurst incrediblytestified that he had never been criticized, warned, or reprimanded about his work,had never repeated those derelictions, and had never received any complaints abouthis work.Hurst testified that Foreman Roller distributed layoff slips at the end of the 1957season,announced that employees would be recalled to work about January 16,1958, but when handing a layoff slip to him said, "Here's yours, you can take yoursand go off and kill hogs."When not recalled to work, Hurst talked to AssistantPersonnel Director Lloyd George about the middle of January 1958, and was toldthat only a few men in each department were being recalled.About 1 week later 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe went to see Foreman Hugh Callaley at his home to inquire about being recalledto work.Then he went to see Foreman Paul E.Roller,who told him that it wouldbe a long time before recalling him to work and advised him to look for anotherjob.Then through his wife, he wrote a letter to Executive Vice President Hannon,and received a reply dated March 6,1958,as follows:DEAR MR.HURST:Thiswill acknowledge your recent letter.Answeringyour inquiry,I wish to point out to you that due to business conditions and thediminishing demands for our products, we feel that we would not require asmany employees in 1958 as we were able to provide work for in 1957. Thismeant that fewer employees would be returning in some departments.In deter-mining which employees we would call back and which we would not call backto fill the fewer jobs that we now have, we took into account the work recordof the employees in each department,and gave first consideration for the variousjobs to those employees who were competent and whose work records and per-formance record during the past year indicate a performance record of betterthan the average of the group for the year 1957.Our records indicate that your performance and work record was such thatyou did not come within the group entitled to preference under our policy, andsince we had more persons who were above the average than we had jobsavailable, we have had no vacancy that we could offer you.Very truly yours,W. M. HANNON,Executive Vice-President.Foreman Hugh Callaley credibly testified in substance that Hurst had beentransferred to the night shift 4 or 5 months prior to the layoff at close of season in1957,and was not working under his supervison at that time;that there was noreason for making a request that Hurst be recalled to work and he did not do so;that it was entirely a function of the personnel office to hire or recall employees, andhe did not have the privilege of requesting that any particular employee be sent tohis department; that Hurst came to his home sometime during the spring of 1958and inquired whether there was any chance of his being recalled to work; whereupon,he told Hurst to see Personnel Director Smotherman to get the facts, but did notsay that he had requested his recall.3. JamesE. T. PrattThis individual was first employed by Respondent on June 11, 1956,as a millingmachine operator in Department #44 under the supervision of Foreman HughCallaley.He was first laid off at the close of the 1956 season, and was recalled towork in the early part of 1957. Pratt signed a union card on July 3, 1956, there-after solicited other employees to join the organization, and attended union meetingsthroughout the campaign.His activities were well known to the Respondent asevidenced by a conversation with Foreman Cole of the inspection department shortlybefore the election in September 1957 in which this foreman related his past experi-ence with unions and inquired what benefits Hurst expected from the Union. Seealso statement made by Foreman Paul E. Roller on or about June 1, 1957, in CaseNo. 10-CA-3040, 122 NLRB 1307 (IR).Thereafter, on December 23, 1957, Superintendent Frank E. Budniak and Fore-man Paul E. Roller submitted a jointly signed evaluation report in which JamesE. T. Pratt was given a numerical merit rating of 12 by reason of which he wasdisqualified for further employment and was not recalled to work for the 1958'season.In this rating sheet Pratt was rated as "Below Average" in all categorieswith explanatory printed or written remarks,as follows: "Mistakes are too frequent.May be caused by haste or lack of knowledge.Accuracy and finish of work oftenunsatisfactory.Careless, don't-give-a-hang attitude at times.Unsuited to job physi-cally.Unsuited to job emotionally.Produces somewhat less than is expected.Lack of effort-doesn't try.Wastes time away from job Sometimes fails to heedinstructions.Wastes time if left to work alone.Frequently absent from job. Startedlate and left early on job breaks.Understands less about the work than the average,or than could be expected.Cannot make adjustments or set-ups as fully as wouldbe desirable.Only fair attitude and cooperation.Leaves something to be desiredin this respect.Occasionally temperamental and apt to 'flareup' or to be hard toget along with.We feel there is something wrong with this man." Pertinent printedquestions answered in the affirmative or negative indicated that this employee acceptedinstructions good-naturedly,observed safety rules, observed plant rules of conduct,butwould nottry new methods willingly, accept changes cheerfully, try to improveskill, take an interest in his job, try to learn other jobs, or make helpful suggestions. THE MURRAY OHIO MANUFACTURING COMPANY193SuperintendentFrank E. Budniak crediblytestified in substancethat one of hisprincipal duties was to discussthe work in the plant withindividual employees ontheir jobs, but instructions to employees were usually given through" the foreman;that he had an opportunity to observe the work ofJamesE. T. Pratt; that Pratt wasnot physically suitable for his work because his eyesight was bad, and there was noimprovementafter he startedto wearing eyeglasses; that he was emotionally unsuitedfor individual work, and when,given instructions would grumble, shrug his shoulders,and walk away; that he was warned onseveral occasionsabout being careless, break-ing tools, etc.,but no incident reports were filedagainsthim; that he was alwaysthe first man to leave his machine for job breaks and lunch periods, and demon-strated "a careless,don't-give-a-hang" attitude about his work; and that the quality-of hiswork was poor and he would flare up and get angry when told about it.Pratt incrediblydeniesthat he was ever late reporting to work or leaving his jobearly.He also denied ever being warned or reprimanded about his work, that hewas frequently absent, or that his eyesight interfered with the proper performanceof his duties.After not being recalled to work, he went to the plant in February1958 to pay up hisinsuranceand talked to Assistant Personnel Director Carl Alex-ander.When he inquired about his job, Alexander said he did not know why he hadnot been recalled, that he understood that employees were being called back on thebasis of seniority, but there were not as many jobs availableas in1957 by reasonof excess inventory.At a later date, he again went to the plant in company withother employees, but was stopped by the guards at-the gate and not permitted toenter withouta passor appointment.On July 3, 1958, he wrote a letter to thepersonneldirector inquiring why he had not been recalled to work, but never re-ceived any reply thereto.4.Buen E. OdemThis individual was first employed by Respondent on May 29, 1956, to assemblykickstands for bicycles in department #57 under the supervision of Foreman SteveSvetkovitch.He was first laid off at the end of theseasonin 1956, and thereafterrecalled to work in the early part of 1957.He signeda unioncard in June or July1956, thereafter attendedunion meetings,and solicited other employees to sign union,authorization cards.The first union meeting attended by him was held in Neboltmore than a year before the election on September 11, 1957. Several meetings wereheld at Nebolt, several around Lawrenceburg,some at anall-night truck step, andsome at Leoma, all under the direction of Organizer Hoyt Wright.Odem testifiedwithout contradiction that on the night of the election (September 11, 1957) atthe American Legion Hall in Lawrenceburg, Foreman Svetkovitch patted him onthe shoulder and said, "Odem I could-a-told you you would-a-lost this election be-fore you had it, but you wouldn't listen to me. I knew how you felt about it-thatis the reason I never had said anything to you about it. If you boys need a unionyou ought to get together and get a union of your own-this UAW, CIO isn't anygood."Odem testified further without contradiction that at time of the layoff onDecember 13, 1957, Superintendent Budniak said to him and his buddy: "You boyscount your pieces that you have left over and put them right back in the right place,right where you will be able to go to work at 7 o'clock on the 6th day of January.I want you back the 6th day of January to go to work, so don't bother about puttingthem back in the big tubs-leave them right where you can get them."Thereafter, on December 20, 1957, Superintendent Frank E. Budniak and Fore-man Steve Svetkovitch submitted a jointly signed evaluation report in which Buen E.Odem wasgiven a merit rating of 17 by reason which he was disqualified for furtheremployment and was not recalled to work for the 1958 season. In this rating sheetOdem was rated as "Average" under the categories "Quality of Work" and "Know-ledge and Versatility."He was rated "Satisfactory" under the category "Relationswith Others." In the categories "Quantity of Work," "Dependability," and "Atti-tude and Cooperation," he was rated as "Below Average."Reasons for ratingsbelow average were explained by printed or written remarks, as follows: "Producessomewhat less than is expected.Lack of effort-doesn't try. Sometimes fails toheed instructions.Wastes time if left to work alone.Only fair attitude and co-operation.Leaves something to be desired in this respect." Pertinent printed ques-tions answered in the affirmative or negative indicated that this employee observedsafety rules, butwould notaccept instructions good-naturedly, try new methodswillingly, accept changes cheerfully, observe plant rules of conduct, try to improveskills, take an interest in his job, or try to learn other jobs.In support of the foregoing ratings, Respondent introduced in evidence from per-sonnel files an incident report dated June 7, 1957, submitted by Foreman Svetkovitch030849-62-vol , 134-14' l194DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Superintendent Budniak to the personnel director, reciting that "On June 7Iwas looking for this man about 3.00 p in. and wondered why he was not at hisjob as I needed the production from his jab badly. I walked into the washroom andfound this man already washed up setting in the comer smoking at 3:10 p.m.Thisis not the first time that this man has been found off his job well before washup timeand has been verbally warned before.This should be a final warning to this em-ployee.If this happens again employee will be subject to dismissal or suspension."Superintendent Frank E. Budniak credibly testified in substance that Odem wasone of the senior employees at the Lawrenceburg plant, but had never been satis-factory; that in comparison with that of other employees his production was belownormal, but the quality of his work was average; that he was constantly leaving hisjob and had been given several verbal warnings prior to the aforesaid incident re-port of June 7, 1957; that on that particularoccasionhis workstation was vacantat 3 p.m., so the foreman investigated and found him at 3:10 p.m. in the washroommoking a cigar, although quittingof another department, already washed up and smoking''time was 3:30 p.m.; that it was a violation of the company rule to leave his job thatearly, that he had on a previous occasion talked to and reprimanded Odem aboutleaving his job;and that lack of effort was Odem's greatest fault,and he did notwant to produce.Buen E. Odem incredibly testified in substance that he never received any com-plaints about his work and was never criticized for lack of effort, failing to heedinstructions, or wasting time; that he does not recall any such incident as that re-cited in the report of June 7, 1957, and it was never mentioned to him.He crediblytestified, however, that when not recalled to work in January 1958 he called thepersonnel office several times and finally talked to Assistant Personnel Director LloydGeorge, who told him in substance that employees had been classified in differentcategories; that he had given the foreman too much backtalk, and his work was notsatisfactory; otherwise he would have been recalled to work on his seniority.Odemtestified further that he thereafter made several visits to the plant gate seeking aninterview with personnel officials, but was always stopped by the guard and notallowed to enter the gate.He also tried to call them by telephone but failed to getanywhere.5.Yeat Stutts, Jr.This individual was first employed by the Respondent on April 21, 1957, as a pressoperator in department #57 under the supervision of Foreman Hugh Callaley.When not operating a machine, he performed such work as furnace brazing, sand-ing, and fork assembly. Soon after being hired by Respondenthe signed a unioncard, attended union meetings, and solicited other employees to sign union cards.His activities were known to the Respondent as evidenced by statements made to himby Foreman Ed Paley prior to the election of September 11, 1957, which appear bytestimony in Case No. 10-CA-3040, 122 NLRB 1307 (IR).When laid off at theend of the season on November 11, 1957, Foreman Paley told him that he wouldbe recalled to work not later than January 15, 1958.Thereafter on December 20, 1957, Superintendent Budniak and Foreman F.Prince submitted a jointly signed evaluation report in which Yeat Stutts, Jr., wasgiven a merit rating of 6 by reason of which he was disqualified for further employ-ment and wasnot recalled to -work for the 1958season.In this rating sheet Stuttswas rated as "Unsatisfactory" under categories "Quality of Work," "Quantity ofWork," and "Relations with Others."Under categories "Dependability," "Knowl-edge and Versatility," and "Attitude and Cooperation," he was rated "Below Av-erage."Reasons for such ratings were indicated by pertinent remarks in print andwriting, as follows: "Does almost as much bad work as good, makes frequent mis-takes due to carelessness.Careless, don't-give-a-hang attitude.Produces onlyenough to justify keeping employed.Lack of effort-doesn't try.Wastes timeaway from job._ Sometimes fails to heed instructions.Wastes time if left to workalone.Understands less about the work than the average, orthancould be ex-pected.Occasionally a problem because of the limited number of jobs he can do.Only fair attitude and cooperation.Leaves something to be desired in this respect.Quarrelsome, surly and hard to get along with.This employee simply would not dohis job and would become surly when his work was called to his attention." Perti-nent printed questions answered in the affirmative or negative indicated that thisemployee observed safety rules, butwould notaccept instructions good-naturedly,try new methods willingly,accept changes cheerfully,observe plant rules of con-duct, try to improve skills, take an interest in his jobs, try to learn other jobs, ormake helpful suggestions.In support of above ratings, the Respondent introduced in evidence an incidentreport dated September 23, 1957, signed by Foreman F. Prince, Superintendent THE MURRAY OHIO MANUFACTURING COMPANY195Budniak,and Personnel Director Smotherman reciting that"Thisis the third timeemployee has been talked with and warned about his lack of effort,interest, andcooperation on the job.He just will not,no matter how much encouragement heisgiven,put forth any effort to do the job satisfactorily.His earnings are well be-low the expected earnings of the job.Assumed a poor attitude and said he is do-ing the best he can.Have told this employee unless he improves he will be separatedfrom the company. Last warning before termination."Superintendent Frank E. Budniak credibly testified in substance that Stutts re-cceived the lowest rating in his three departments: that Stutts exhibited a carelessattitude and did poor work by putting pieces in the furnace and failing to followup; that he consistently failed to make production; and that after several warnings hecalled the working group composed of Stutts, Rush, Carson, and Henderson into hisoffice and criticized their work, and told them that they would be discharged if thepoor work continued.Thereafter, incident reports were filed on all of them.Noimprovement was shown thereafter.Yeat Stutts, Jr., admits that he was called to the office with other employees totalk about his work; but he incredibly denied having any recollections of what Super-intendent Budniak said to them. Stutts also incredibly testified in substance that henever received any warnings or reprimands whatever about his work, attitude, lackof effort, wasting time, failing to heed instructions,or loitering in the washroom.Stutts credibly testified in substance that in the latter part of January 1958, he wentto the plant gate seeking an interview with Personnel Director Smotherman,but theguard refused to admit him without a prior appointment, and that he called thepersonnel office several times by telephone and was given excuses by the switchboardoperator for not calling Smotherman to the telephone.6. James L. CaltonThis individual was first employed by Respondent on September 24, 1956, as asetup man in department#62 under the supervision of Foreman Louis F. Heller,and at times under the supervision of Foreman Kelley.He signed a union card inthe early part of 1957, attended union meetings, and solicited other employees tosign union cards.His activities were known to Respondent as evidenced by uncon-tradicted testimony that prior to the election of September 11, 1957, ForemanKelley threatened Calton with discharge if he did not quit talking about the Union,and also stated that people in the office wanted to get rid of him because he was ahot unionman.Calton was first laid off in November 1956 at the end of seasonaloperations, and recalled to work on January 7, 1957.When laid off again onNovember 13, 1957, he was told by Foreman Heller that he would be recalled forthe ensuing season in January 1958.Thereafter on December 20, 1957, Superintendent Frank E. Budniak and Fore-man Louis F. Heller submitted a jointly signed evaluation report in which JamesCalton was given a merit rating of 14 by reason of which he was disqualified fromfurther employment and was not recalled to work for the 1958season.In this rat-ing sheet Calton was rated "Below Average" under all categories except "Relationswith Others" with explanatory -reasons, as follows: "Mistakes are too frequent.Maybe caused by haste or lack of knowledge.Accuracy and finish of work often unsatis-factory.Careless, don't-give-a-hang attitude.In too much of a hurry. Producessomewhat less than is expected.Lack of effort-doesn't try. Insufficient knowledgeof work.Wastes time talking.Wastes time away from job. Slow-requires con-stant instructions and observation.Sometimes fails to heed instructions.Fails tofollow through.Wastes time if deft to work alone.Understands less about thework than the average, or than could be expected.Cannot make adjustments orset-ups asfully as would be desirable.Only fair attitude and cooperation.Leavessomething to be desired in this respect."Pertinent printed questions answered in theaffirmative or negative indicated that this employee observed safety rules and partlytried to improve his skills, butwould notaccept instructions good-naturedly, trynew methods willingly, accept changes cheerfully, observe plant rules of conduct,-take an interest in his job, try to learn other jobs, or make helpful suggestions.Un--der the category "Relations with Others" he was rated "Satisfactory.Normallyobliging and easy to get along with."In support of the foregoing ratings, Respondent introduced an incident reportfiled on July 23, 1957, reciting that "Calton has been instructed time and time again,on proper set-up of machines.Many times due to bad set-ups on his part produc-tion has been lost.Man must begin to show improvement";and a second incidentreport on October 16, 1957,reciting that"On this date I have again talked to Caltonabout his poor set-up work and also being too slow and not thorough in his job.Hisinefficiency results in lost time,in production and scrap pieces and also loss in earn- 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDings to production workers.Keep working with him to try and improve his work.If not it will be necessary to take this man off the job."Superintendent Frank E.Budniak credibly testified in substance that the settingup of machines is one of the most important jobs in the plant; that this job wasgiven to James L. Calton at his own request, because he had prior experience as agarage mechanic; that he was transferred to the day shift in July 1957 because thenight foreman complained about his poor work, after which he (Budniak) talkedto Calton about his work ontwo occasionsin July; he was warned for not obeyinginstructions, and Calton claimed that he was doing the best he could to learn thejobs; and that he was given a second warning at time of incident report in October1957 because a bunch of rims had been rejected due to improper setup of themachines on the day shift.dames L. Calton incredibly testified in substance that he never received anycomplaints about his work; was never warned or reprimanded, and never discussedthe subject with Superintendent Budniak; that no one ever told him that his setupwork was poor, and it was never mentioned to him except on one occasion aninspector required him to change the setup when he did not get it right; and thatthe line could not run until the setup was perfect and it was never necessary for theforeman or inspector to help him.Although not entirely clear from his testimony,he seems to admit, however, that he was sometimes required to make changes beforethe inspector would approve the setups made by him, and that the foreman was,probably present on some occasions when this occurred.Calton credibly testifiedin substance that in January or February 1958 he went to the plant gate and made arequest to visit the personnel office to find out why he had not been recalled to work,but the guard refused to admit him; that 2 or 3 weeks later he again went to the gateand requested permission to go in to get his tools; whereupon, the guard calledsomeone by telephone and the tools were brought to him at the gate by an employeenamed Smith; and thereafter, in July 1958, he had a telephone conversation withForeman Heller, who stated that he did not know whether Calton would be recalledto work, that it was left up to Smotherman.Superintendent Clarence J. Junke submitted rating sheets on 191 individual em-ployees in the final bicycle division department #45, and paint shop departments#50 and #51. From this group seven employees were not recalled to work byreason of numerical ratings below 23, including alleged discriminatees I. E. McMullin,Clarence E. Lopp, William L. Clark, and Haden Long.With respect thereto, Super-intendent Junke credibly testified in substance that in the latter part of September1957 he attended a meeting called by Vice -Presiden"t A: H. Wills at which alldepartment heads were present, including Personnel Director Cromer Smotherman^and Executive Vice President W. N. (Bill) Hannon; whereat the general conditionsand operating costs of the Lawrenceburg plant were discussed and Vice PresidentWills presented an employee merit plan similar to that formerly existing at theCleveland plant.At a secondmeetingabout the middle of October 1957, VicePresidentWills distributed rating sheets and requested all department heads to col-laboratewith their foremen and submit comprehensive ratings on all individualemployees that would show adaptability of each for their work, but did not mentionany minimum rating to disqualify or eliminate any employee from further employ-ment.Thereafter, over a period of 21h months he personally observed the workof employees and conferred with their respective foremen in the preparation ofratings for each individual.7. I. E. McMullinThis individual was first employed by Respondent on August 6, 1956,in paintdepartment #45 under the supervision of Foreman H. Leo Burns and SuperintendentClarence J. Junke.His principal duty was to hang bicycle parts on the conveyorline,which carried them into the paint shop for painting.Approximately 6 monthsafter being hired he signeda unioncard, and actively participated in the organiza-tional campaign by traveling around with Organizer Hoyt Wrieht, attending unionmeetings, and soliciting other employees to join the organization and sign unioncards..His activities were known to Respondent as evidenced by several conversa-tionswith Foreman Burns and Assistant Personnel Director Carl Alexander priorto the election in September 1957. It appears without contradiction that Alexander-at that time said to McMullin and Head, "If you boys don't let this Union alone,you are going to be back in the log woods where you came from."McMullin wasfirst laid off at the end of the season in 1956, and recalled to work when operationswere resumed in the early part of 1957.At the end of the 1957 season he wasagain laid off and told by his foreman that he would be recalled in January 1958.Thereafter, on December 20, 1957, Foreman Burns and Superintendent Junkejointly signed an evaluation report in which McMullin was given a merit rating of THE MURRAY OHIO MANUFACTURING COMPANY19715 by reason of which he was disqualified from further employment and was notrecalled to work for the1958 season.In this rating sheet McMullin was rated as-Average" under the categories "Quality of Work" and "Knowledge and Versatility";but was rated `Below Average" under all other categories. Pertinent reasons forthe disqualifyingratingswere, as follows: "Produces somewhat less than is expected.Lack of effort-doesn't try.Sometimesfails to heed instructions.Wastes time ifleft to workalone.Only fair attitude and cooperation.Leaves something to bedesired in this respect.Occasionallytemperamentaland apt to `flareup' or to be:hard to get along with.Constantlycomplaining and refusesto carry his shareof the load."Pertinent printed questions answered in the affirmative or negativeindicate that this employee observed safety rules, butdid notaccept instructions good-naturedly, try new 'methods willingly, accept changes cheerfully, observe plantrules of conduct, try to improve skill, take an interest in his job, try to learn otherjobs, or make helpfulsuggestions.In support of the foregoing ratings, Respondent offered in evidence an incidentreport by Foreman Burns and Superintendent Junke dated and filed in the personneloffice on June 10, 1957, reciting that "On June 10 when I came back in my depart-ment Ifound McMullin away from his job, talking, and hindering one of the otheremployees in a different part of the department. I have talked to this man onprevious occasions about hisleaving hisjob station while the overhead conveyorwas running.He was told byhis leavingthe line a hardship was created on theother people.Foreman should not allow this incident to occur again without takingmore serious action.Final warning."Superintendent Clarence J. Junke credibly testified that hisratings onMcMullinwere made after personal observation of-his work and consultations with his fore-man; that he had never talked personally to this man about his production, but relieduponreports from Foreman H. Leo Burns and other foremen, and had previouslyrecommended that the incident report of June 10, 1958, be filed as a final warningto him, because the foreman had talked to him several times; that McMullin wasrated below average as to "Quality of Work" and "Attitude and Cooperation" be-cause he constantly complained about having too much work to do, failed to carryhis share of the workload, and thereby slowed down operations on the conveyorlineand caused loss of production; that he also often complained about the accuracyof his paychecks and made it necessary for the Company to investigate and maketime studies of his job; and that he was rated below average as to "Dependability"and "Relations with Others" because he did not do what was expected of him, andwasted a lot of time talking to other employees and complaining to them about hisearnings, therebycausing unrest inthe department.I.E. McMullin testified that Foreman Diaddorio distributed layoff slips on Novem-ber 15, and told employees that they would be called back to work about January 1,1958, and that about 1 month later he received a letter i from the Company sayingthat he would be called back to work, but contained no definite instructions, and heheard nothing further about it.McMullin incredibly testified that he never receivedany complaints about his work, was never reprimanded, could not recall any incidentlike that recited in the incident report of June 10, 1958, and was never told anythingabout it.McMullin credibly testified, however, that he wentto see Foreman Burnsto inquire why he had not been recalled to work; that the foreman said he did notknow, but would find out and let him know; but that he never heard anything morefrom the foreman.At a later date he tried three times to get in the plant to see thepersonnel director, but was always stopped by the guard at the gateand not allowedto go in.8.Clarence LoppThis individual was first employed by the Respondent on August 23, 1956, as atouchup and repairman in paint department #45 under thesupervisionof ForemanRichard Krueger.About April 1957 he signeda union cardand thereafter becameactive in the organizational campaign byattending union meetingsand soliciting'other employees to sign up with the organization.His activitieswere known to theRespondent as evidenced by undeniedconversationsprior to the election withForemen Hawk and Hardison and Assistant Personnel Director Lambert. Lopp wasfirst laid off at the end of theseason in1956, and thereafter recalled to work for the1957 season.When againlaid off at the end of the 1957 season, on or about Novem-ber 11, 1957, Foreman Krueger toldhim that employeeswould be recalledwithin amonth or two.'When introduced in evidence as Respondent's Exhibit No. 2 this letter proved to benothing more than a seasonal greeting to all employees containing a check for Christmasholiday pay,but did not mention recall to work. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter,on December 20, 1957, Superintendent Junke and Foreman Kruegerjointly signed and submitted an evaluation report in which Clarence E. Lapp wasgiven a merit rating of 12 by reason of which-he was disqualified for further employ-ment and was not recalled to work for the 1958.season.In this rating sheet Lopp wasrated ,Below Average"under all categorieswith explanatoryreasons, as follows:"Mistakes are too frequent-may be caused by haste or lack of knowledge. Accu-racy and finish of work often unsatisfactory.Careless, don't-give-a-hang attitude.Shows no interest in present job.High percentage of repair rejects.Lack of effort-doesn't try.Wastes time.Unsuited to job emotionally.Sometimes fails to heedinstructions.Wastes time if left to workalone.A problem because of the limitednumber of jobs he will do.Only fair lattitude and cooperation.Leaves somethingto be desired in this respect.Occasionally,temperamental and apt to`flareup' orto be hard to get along with."Pertinent questions answered in the ffirmative or nega-tive indicated that he would observe safety rules, but would not accept instructionsgood-naturedly, try new methods willingly; accept changes cheerfully, observe plantrules of conduct,try to improve skill,take an interest in his job, try to learn otherjobs, or makehelpfulsuggestions.tIn support of the foregoing ratings Respondent-introduced in evidence an employeeincident report by Foreman Krueger dated October 2, 1957,recitingthat "For thelast four or five months Clarence work has become so poor that it has been necessaryto add an extra inspector just to inspect his repair work. I have talked with himand done all I can to try to:get Clarence to do his job as he knows how. I told himthat I and the superintendent have worked hard with him and he just will not takean interest in his job and do the job satisfactorily."Recommendation thereon bySuperintendent Junke was, as follows: "This employee will have to be replaced if hedoesn't show considerable improvement."Superintendent Clarence J. Junke credibly, testified that he talked to Lopp severaltimes about his work,and because of an accumulation of incidents recommendedthat Foreman Krueger prepare the above incident report dated October 2, 1957;that an additional inspector had been put on in April or May 1957 to follow up thework done by Clarence E. Lopp; and that he personally observed Lopp at work,and it got worse rather than better,and he discussed it with this employee three orfour times in the presence of Foreman Krueger.For that reason he was ratedbelow average as to "Quality of Work"because on different occasions Lopp wasfound sitting outside in an alley or driveway smoking cigarettes.He was ratedbelow average as to "Dependability",because of a heated argument with the inspectorforeman when he attempted-to correct Lopp'swork.Under "Knowledge andVersatility" it was noted that Lopp was a problem because he objected to workingin the big paint spray booth; and was,also careless about his work.He was ratedbelow average as to "Attitude and Cooperation" because of reports by the foremanthat Lopp -objected ,to working in the big paint spray booth and had requested atransfer, which was not recommended until he performed a better job where he wasalready at work.With respect to "Relations with Others" Lopp was rated belowaverage because he was temperamental and would occasionally"flareup"and getinto argumentswiththe inspectors.fClarence Lopp incredibly testified on direct examination that he never received anycomplaints about, his work, never- engaged in any arguments, and was never toldanything about an incident report being filed against him; that poor work was neverdiscussed with him by either Foreman Krueger or Superintendent Junke; that he wasnever warned or reprimanded; that-he frequently worked in the big spray booth andnever objected to working there; that no one ever criticized his attitude or coopera-tion or spoke to him about loafing on the job; and that he never knew anything aboutan extra inspector being put on the job, and does not recall smoking in the alleydriveway.'He admitted that all smoking'was prohibited on working time and at'alltimes in certain areas, but that during break,periods employees.were permitted tosmoke in an area out in front of the restroom.He admitted having arguments withForeman Hawk and Inspector Foreman Hardison, but that it was about the Union,and not about his work.On cross-examination he admitted 'that for a period oftime his work was,not inspected,but that in1957the inspectors began to makeinspections of the touchup and, repair work performed, by him; that sometimes suchwork would be rejected, and he would be required to do it over again; that theinspectors would bring the work back to him when not done correctly; and that duringbreak periods in hot weather employees would smoke in the alley driveway, but neversmoked there during working hours.Lopp credibly testified that in March 1958he called Foreman Krueger by telephone; that the foreman said he did not know.when he. (Lopp) -would be recalled-to work,and suggested that he go to the unem-ployment office; that about, 3 weeks'later he went to the plant gate and requested THE MURRAY OHIOMANUFACTURING COMPANY199an interview with ^Smotherman, whereupon the guard called up the personnel- officeand reported that Smotherman was busy; and that approximately 1 month later he,obtained an interview with Assistant Personnel Director Lloyd George, who said:"Well, I just don't know when you will be called back.We are sorting and gradingthem out as best suited for the jobs."9.William L. ClarkThis individual was first employed by Respondent in May 1956 as a trucker at theunloading station in department #45.2Finding this job too great a strain on hiscrippled leg Clark requested and was transferred to the loading station, where he wasrequired to pull hooks off the line, load them on trucks, and push the loaded trucksaway.The latter job also proved too strenuous, so he again complained, and duringlatter part of 1956 was transferred to an operation known as the Ransberg Electro-static System for spraying paint electrically on the bicycle frames.At this job theoperator was provided with a stool and not required to remain standing on his feetall the time.Clark remained on the Ransberg machine job until the second shiftclosed down at the end of the rushseason in1957.This employee signed a unioncard about June 1956, and thereafter actively supported the organizational campaignby attending union meetings.The first union meeting was held in a chicken houseon his farm.His activities were known to Respondent as evidenced by undeniedconversations with Foreman Krueger prior to the election in September 1957.Thisemployee was first laid off at the close of the 1956 season,,and about 3 months there-after was recalled to work in the spring of 1957.He was transferred to the belt-washer operation when the second shift closed down, and continued at, work thereatuntil laid off at the end of the 1957 season.Thereafter, on December 20, 1957, Superintendent Junke and Foreman Kruegerjointly signed and submitted an evaluation report in which William L. Clark wasgiven a merit rating of 14 by reason of which he was disqualified from further em-ployment and not recalled to work for the 1958 season. In this rating sheet Clarkwas rated as "Average" under "Quality of Work," but was rated "Below Average"in all other categories.Explanatory reasons for below average ratings appear on themerit rating sheet, as follows: "Produces somewhat less than expected.'Tries hardbut is clumsy and fights job.Wastes time talking. ' Unsuited to job physically.Dueto physical limitations this employee apparently is able or willing to do only oneportion of the job, operating Ransberg. Is unable or unwilling to do loading,unloading, and similar duties.Fails to follow through.Wastes time if left to workalone.Cannot make adjustments or set-ups as fully as would be desirable. ^ Occa-sionally a problem because of the limited number of jobs he can do.Only fairattitude and cooperation.Leaves something to be desired in this respect.Occa-sionally temperamental and apt to `flareup' or to be hard to get along with. .Triedas a unloader, and loader, as washer, hook changer, and other elements of the jobother than Ransberg, and either complained they were too hard, physically unable,or unwilling to do these jobs satisfactory. Is a problem of physical limitations."Pertinent questions answered in the affirmative or negative indicated that this em-ployee observed safety rules, butwould notaccept instructions good naturedly, trynew methods willingly, accept changes cheerfully, observe plant rules of conduct,try to improve skill, take an interest in his job, try to learn other jobs, or makehelpful suggestions.In support of the foregoing ratings Respondent' introduced in evidence an employeeincident report dated July 30, 1957, by Foreman Krueger reciting that "Clark on thisoccasion and on previous occasions failed to follow paint schedule.This, causes delayin production and causes inconvenience on a large group of employees."On thisreport the superintendent recommended that "If Clark can't follow instructions, hewill have to be taken off of the job."A second incident report was filed by Fore-man Krueger on October 17, 1957, reciting that "This employee' through. his negli-gence on his job has caused a number of rejected pieces due to bad paint jobs. Ihave warned him before about not watching the system. while it is in operation."Thereon the superintendent made his recommendation, as follows: "Clark will have toimprove to hold his job.He has been tried on several jobs in the department.Employee has been moved from job to job trying to find one he could do. If hecan't do the Ransberg job it will be necessary. to recommend separation."-Superintendent Clarence J. Junke credibly testified in substance that. Clark wasrated as unsuited'to the job physically because of his complaints about standing andwalking around on his crippled leg; that because of these, complaints he was trans-By observation it is apparent that thisman is"handicapped by a crippled right leg,attributable to polio during childhood, whereas the leftleg is normalin every respect. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDferred from job to job so many times that the conclusion was finally reached thatClark was either physically unable or was unwilling to perform any of these jobs;that the Ransberg machine was only a part-time job; and that with respect to theincident report of July 20, 1957, Clark had been putting the wrong paint into theRansberg, thereby not following instructions on the paint schedule provided therefor,so he recommended his removal from the job if he could not follow instructions.With respect to the incident report of October 17, 1957, he had personally talkedto Clark many times about causing rejections due to inferior paint jobs and notwatching the Ransberg machine while in operation.By reasons of these transfersfrom job to job Clark was rated below average under "Knowledge and Versatility,"because the number of jobs he was able to perform was limited.His rating of"Below Average" as to attitude and cooperation was attributable to not following thepaint schedule and putting the wrong paint into the Ransberg machine.The "BelowAverage" rating as to relations with others was attributed to temperament because,when corrected, Clark would contend that he read the schedule wrong or just did notwatch it.Ratings were based both upon personal observation and discussions withForemen Krueger and Burns.William L. Clark admits that his crippled leg gave him trouble in the performanceof several jobs prior to his transfer to the Ransberg machine operation, but as to thelatter job he testified that he never complained, and no foreman ever said that he wasphysically unsuited for that job; that he was never warned or reprimanded for notfollowing the paint schedule; and that in the beginning the paint was brought to himready-mixed and he simply dumped it into the Ransberg machine, but during thelatter part of 1957 he was required to mix the paint himself.He admits that Super-intendent Junke, during the organizational campaign prior to the election, talked tohim in the personnel office about his work, saying, "Clark you have been on the joblong enough to know when you are not painting correctly, when your paint is notrunning right."Clark credibly testified that in January 1958 he went down to theplant to pay his insurance,and inquired of Assistant Personnel Director NolanLambert when he would be called back to work; that Lambertsaid insubstance thathe did not know, because he had been on the second shift, that orders were short atthat time, but they were expecting a pretty good year, and it would likely be inMarch or April, depending upon economic conditions.Thereafter about May 1,1958, Clark again went to the plant gate in a car with other employees, but wasstopped by the guard and told that he would have to have an appointment to get inthe plant.Thereafter, on July 5, 1958, Clark sent a letter of inquiry by registered mailto the personnel department, but never received any reply thereto.10.Haden LongThis individual was first employed by Respondent on October 15, 1956, on thesecond (night) shift in department #59 under the supervision of Foreman Walker.In that job he was engaged in hanging handle bars on the conveyor line and packinggliders.He was seasonally laid off in December 1956, and was thereafter recalledto work in March 1957.Upon recall he was assigned to department #45 underthe supervision of Foreman H. Leo Burns, and engaged in placing bicycle parts onthe conveyor belt washer where they went through various washing processes. Longsigned a union card while in the hospital about 2 months prior to the election in Sep-tember 1957,and thereafter attended several union meetings,and solicited otheremployees to sign authorization cards for the Union.His activities were known tothe Respondent,as evidenced by an undenied conversation prior to the election withForeman Burns and Assistant Personnel Director Lambert in which Lambertthreatened Long with dismissal from the plant unless he stopped soliciting employeesto sign union cards.When again laid off on November14, 1957,he was told byForeman Burns along with other employees that they would be recalled within 2 or2V2 months when the plant changed over to new bicycle models.Thereafter, on December 20, 1957, Superintendent Junke and Foreman Burnssubmitted a jointly signed evaluation report in which Haden L Long was given amerit rating of 4 by reason of which he was disqualified from further employmentand was not recalled to work for the 1958 season. In this rating sheet Long wasrated as "Below Average" in the categories "Quality of Work" and "Quantity ofWork"; and was rated "Unsatisfactory" in the categories "Dependability," "Knowl-edge and Versatility," "Attitude and Cooperation," and "Relations with Others."Explanatory reasons for these ratings appear on the rating sheet,as follows: "Mis-takes are too frequent.May be caused by haste or lack of knowledge.Accuracyand finish of work often unsatisfactory.Careless.don't-give-a-hang attitude.Un-suited to job emotionally.Produces somewhat less than is expected.Lack of effort- THE MURRAY OHIO MANUFACTURING COMPANY201doesn't try. Insufficient knowledge of work.Wastes time talking.Unsuited to jobemotionally.Not dependable at all.Must constantly follow him up and check hiswork.Tries to hide mistakes.Cannot be depended upon to work alone.Under-stands very little about the work and consequently is of limited usefulness. Is com-pletely stalled when anything goes wrong or anything unusual comes up.Veryunsatisfactory attitude and cooperation.Quarrelsome, surly, and hard to get alongwith.Always causing friction and stirring up the other employees.This employeeis very difficult to handle and is unsatisfactory." Pertinent questions answered thereonin the affirmative or negative indicate that this employeewill notaccept instructionsgood-naturedly, try new methods willingly, accept changes cheerfully, observe safetyrules, observe plant rules, try to improve skill, take an interest in his job, try to learnnew jobs, or make helpful suggestions.In support of these ratings Respondent introduced in evidence an incident reportfiled by Assistant Personnel Director Nolan Lambert on April 3, 1957, in which Longwas charged with engaging in profanity, and reciting that "Employee approachedNolan Lambert at shift change on night of April 3, 1957,and ina loud voice and anexcessive amount of profanity began protesting being placed on a job putting ontires.He stated that he had a bad temper and after being told that his temper mightcause him to do something he might be sorry for later he stated that he didn't thinkso but would walk out if placed on the job again.He was told that if he walked out hewould be dismissed.He, continued to use profanity very freely after being asked totalk as he should.Witnesses: Oda Adams, Luther Shirley, and several other employ-ees."Another incident report with respect to profanity and threats of violence byLong to a fellow employee was filed by Foreman Burns on June 27, 1957, asfollows: "Threaten violence if Benny Cozart came to Personnel Office or if he talkedto any of management personnel." On the latter report Superintendent Junke wrotethe following: "This cannot be tolerated.Employee told that profanity and threatswill not be tolerated in the plant-any recurrence would result in dismissal."Assistant Personnel Director Nolan Lambert, with respect to the foregoing incidentreport of April 3, 1957, credibly testified in substance that during the night shift Longcame rushing up to him near the timeclock in the plant and in a loud voice said:"Lambert, I want to talk to you, I am getting God-damned tired of Burns sendingme back here and putting me on this tire job-I've got a bunch of damn cows to milkat home and I can't milk 'em if I've got blisters on my hands." Thereupon he toldLong that profanity could not be tolerated in the plant, and that his temper might gethim in trouble sometimes; whereupon, Long said: "By God, he didn't think so, butif he was sent back and put on tires he would walk out."With respect to the secondincident report on June 27, 1957, Lambert credibly testified that he had reports thatLong was cursing and threatening an employee named Cozart; whereupon, he in-structed Foreman Burns to send Long, Cozart, and Shirley to his office.Cozart camein first and said that Long was accusing him of telling lies on him at the personneloffice, and threatened violence if he did it again. Shirley came in next and said thatLong was continually accusing Cozart and had invited Cozart to meet him outsidethe plant.Long came in next and denied making such threats; but he (Lambert),nevertheless, warned Long that if it occurred again, he would be dismissed from theCompany. Shortly thereafter, he found Long outside the office, crying, and sayinghe did not want to be fired; whereupon, he called Long back into the office, tried toreason with and console him, so that he could go back to work. Long said that he wastoo nervous to work, so at his own request was sent home for the remainder of thenight shift.Superintendent Clarence J. Junke credibly testified in substance that three em-ployees, including Haden L. Long, worked at the belt washer, where in rotation theyengaged in loading, unloading, and trucking bicycle parts; that Foreman Burns re-ported at least six times, and on two occasions he personally observed that Longraised the electric hoist too high and, by continually pulling on the cord, would breakthe safety devices thereon, causing materials to be dumped and dropped all over thefloor, thereby endangering himself and others.On such occasions the hoist wouldremain suspended until an electrician could be procured to bring it down and makenecessary repairs; that Long raised objections to being placed in other kinds of work;that he engaged in profanity, and when corrected by the foreman would insist that hewas doing his job right, but that the other fellow was not doing his; that Longaccused fellow employees of making false reports to the personnel office, and on oneoccasion invited employees Cozart and Shirley outside to fight; that both ForemanBurns and Assistant Personnel Director Lambert made reports and consulted withhim about Long'swork and conduct;and that he(Junke)was temporarily exercisingjurisdiction over department#59 in the absence of Superintendent Skinner, and forthat reason the foremen in the department would come to him for advice. 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDHaden L. Long incredibly denied all of the incidents related in the testimony ofLambert and Junke.When asked on cross-examination to explain some of the thingsthat happened, his memory completely forsook him.He incredibly denied havingreceived any complaints or warnings about his work; denied at any time using pro-fanity in the plant; and denied making any accusations or threats against employeeCozart.After hearing and observing this witness, I am constrained to discredit histestimony wherever it is in conflict with that of Superintendent Junke and AssistantPersonnel Director Lambert.Long testified without contradiction, however, thatabout March 26, 1958, and several times thereafter, he went to the plant for thepurpose of talking to Smotherman, Lloyd George, or someone else in the personneloffice, but on each occasion was stopped by the guard at the gate and not allowed toenter; and that the guard would always call the office by telephone, but invariablyreceived the report that they were too busy to see him.Superintendent Alexander Skinner submitted rating sheets on 164 individual em-ployees in toy final department #58 and toy enamel department #59, from whichgroup 22 employees were not recalled to work, including the alleged discriminatees,Charles R. Jacobs and James L. Runnels, by reason of a final numerical rating below23.Superintendent Skinner has been the head of toy final department #58 andtoy enamel department #59 since June 1957, dividing his time and supervision be-tween the Cleveland and Lawrenceburg plants until he came to Lawrenceburg on afull-time basis the latter part of September 1957.During his absence SuperintendentJunke exercised supervision over these departments. Superintendent Skinner crediblytestified that notice to evaluate all employees was received on or about October 1,1957, and that approximately 2 weeks later he attended a meeting with ProductionVice President A. H. Wills for a general discussion of the plan.Thereupon, Willspresented the rating sheet form and explained its functions.At that time all depart-ment superintendents were instructed to collaborate with the foremen and to fairlyrate all employees according to their own best judgment.Wills explained the mean-ing of each category, but did not indicate any special significance as to the ob-jective of the numerical ratings accompanying each category. It was pointed out thatreasons for each rating could be noted by making a checkmark after appropriateremarks under each category, but was not a mandatory requirement.Thereafter,the rating sheets were prepared in consultation with the foremen and submitted tothe office of Vice President Wills in the latter part of December 1957, accordingto their best judgment and with no intention to throw anyone out of his employment.All rating sheets were written out by the foreman with his consultation and adviceand-signed by both of them.He did not know until requisitions were submitted tothe personnel director in January 1958 that certain people in his departments wouldnot be recalled to work; that in rating all employees they tried as best they could tomake a complete inventory of employees in his departments by evaluating each ofthem by comparison with other employees.11.CharlesR. JacobsThis individual was first employed by Respondent in June 1956 as a touchupand repairman in department #59 under the supervision of Foreman Frank A.Hawk.He worked with paint spray gun and brush at the final end of the conveyorline totouch up tricycles immediately prior to packing for shipment. It was aproduction job at which he earned an average of approximately $1.50 per hour.Jacobs signed a union card during the fall of 1956, attended union meetings, andsolicited other employees to sign- authorization cards furnished by Organizer HoytWright.Prior to the election he was excused from work by his foreman to visit theunion hall and look over the eligibility list of voters.His activities were known toRespondent, as evidenced by uncontradicted statements made prior to the electionby Foreman Hawk and Production Vice President Wills.This employee was firstlaid off at the close of seasonal operations in the fall of 1956, and approximately 6weeks later was recalled to work for the 1957 season.He was again laid off at theclose of theseason onor about December 14, 1957, and has never been recalledto work.On or about December 20, 1957, Superintendent Alexander Skinner and ForemanSmith submitted a jointly signed evaluation report in which Charles R. Jacobs wasgiven a numerical merit rating of 13 by reason of which he was disqualified fromrating sheet Jacobs was -rated as "Average" and "Satisfactory" under the categories"Knowledge and Versatility" and "Relations with Others," respectively, but "BelowAverage" in the categories "Quantity of Work," "Dependability," and "Attitude andCooperation."- In the category."Quality of Work".he was rated as "Unsatisfactory." THE MURRAY OHIOMANUFACTURING COMPANY203Explanatory reasons noted on the rating sheet for these unfavorable ratings are, asfollows: "Does almost as much bad work as good,makes frequent mistakes dueto carelessness.Careless, don't-give-a-hang attitude.In too much of a hurry. Pro-duces somewhat less than is expected.Lackof effort-doesn'ttry.Tries to hidehis mistakes.Sometimes fails to heed instructions.Fails to follow through.Wastetimeif left to workalone.Frequently absent.Only fair attitude and cooperation.Leaves something to be desired in this respect.Could be very good man but forsome unknown reason will not put the effort to do so." Pertinent questions answeredthereon in the affirmative or negative indicate that his employeewillaccept instruc-tions good-naturedly,accept changes cheerfully,-and observe safety rules,butwillnottry new methods willingly, observe plant rules of conduct, try to improve skill,take an interest in his job, try to learn other jobs, or make helpful suggestions.In support of these ratings the Respondent introduced one incident report preparedand filed by Foreman F. A. Hawk on December 4, 1957, reciting that "Employee'srecord shows excessive absence.He was advised that it was not a specific incidentthat is the cause of the report, but an accumulation of incidents.He was advisedto correct his absenteeism for the good of himself and the Company."Employee'sremarks noted thereon were:"He feels that his absence has been justified by sicknessto himself and members of his family." Superintendent's recommendation notedthereon was:"Advised employee to make other arrangements in case of illness toother members of his family."Foreman Frank A. Hawk credibly testified in substance that he observed andfrequently talked to Jacobs about his work; that Jacobs was a very sloppy worker andkept his work station in a mess, would leave the paint screen foul with paint, andperformed a poor job of repairing while working as a touchup and repairman onthe bikeline; that Jacobs attempted to conceal his poor work and evade inspectionby hanging repaired parts on the line beyond where the inspector was at work, andthe inspector made a complaint about it; and that Jacobs would do good work whenbeing watched,but when left alone would resume his sloppy and haphazard way ofdoing the job, and became progressively worse throughout the year 1957.ForemanHawk credibly testified further that Jacobs had a very poor attendance record, andseldom notified the Company in advance when he expected to be absent from work,calling the Company only twice out of 18 absences during 1957, although employeeswere instructed to notify the Company prior to 7 a.m. so that their jobs could befilled by substitution of other workers to fill every job on the production line; thatJacobs was called into the office of Superintendent Skinner at the time the incidentreport of December 4, 1957, was prepared, and his excessive absenteeism was fullydiscussed.Jacobs said that he had illness problems at home,and had been sickhimself with a stomach trouble and flu,but did not call in a doctor or go to thecompany dispensary;that immediately following this conference Jacobs was againabsent for 2 days without making a satisfactory explanation.Foreman Hawk cred-ibly testified that on several occasions he recommended that Jacobs be discharged,but in the absence of Superintendent Skinner the matter was delayed because Junkeexpressed a desire to personally observe the man on the job a while, and afterSuperintendent Skinner came down to Lawrenceburg on a full-time basis the matterwas delayed for him to make further observation of this man, and because the 1957season was drawing to a close.Superintendent Alexander Skinner credibly testified from official reports made tohim in due course of business that Jacobs was absent from work on 18 differentoccasions during the year 1957, which was more than any other employee in theplant.For that reason he called Jacobs to his office and talked to him about it inthe presence of Foreman Hawk,trying to find out why he was absent so much.Jacobstried to justify his absenteeism by reason of sickness in his family; and then failedto show up for 2 days following this interview. It was also reported to him thatJacobs would put parts back on the line beyond the inspector without performingproper repairs thereon, and would also hide parts in boxes away from the line insteadof making necessary repairs thereon.Charles R. Jacobs incredibly testified that no one ever complained to him abouthis work,and that he was never warned or reprimanded.He denied trying to concealpoor work by sneaking it past the inspectors or hiding it in boxes away from theline, but asserted that he had seen the foreman himself do such things to get inferiorparts past the inspector.Jacobs had difficulty in recalling the various occasions onwhich he was absent from work, but testified that he always sent word by YeatStutts, Jr., or some other employee.He recalled being-in a hospital for I week eitherin 1956 or 1957, but could not definitely say which year it was.He explained thatin the latter part of November he was absent to attend the funeral of his wife's grand-father;and sent word to the Companyby YeatStutts, Jr.He also recalled that in 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember he was excused for 1 day because his wife went to the hospital to have ababy, but he stayed out an extra day without being excused to bring his mother backfrom the hospital. Jacobs credibly testified that in January 1958 he went to the plantpersonnel office to inquire about going back to work, but did not see anyone, becausea girl at the desk said that everybody was attending a meeting; that he went back tothe plant approximately 1 month later to pay up his insurance on the latter occa-sion he asked to see Personnel Director Smotherman or Superintendent Skinner,but the office girl told him that Smotherman was absent and Skinner was too busyto see him.12. James L.RunnelsThis individual was first employed by Respondent on April 2, 1957, in department#59, under the supervision of Foremen Robert Walker and Frank A. Hawk.Hisprincipal job was to place cartons on the packing line in proper sequence to facilitatethe packing therein by other employees of frames and parts simultaneously movingon the overhead conveyor line.Runnels signed a union card soon after being hiredin April 1957, and thereafter attendedunion meetingsand solicited other employeesto sign up with the organization.His activities in that respect were known to theRespondent by reason of undenied statements made by Foremen Walker and Hawkin conversations with this employee prior to the election in September 1957.Run-nelsmade bets with Foremen Sammy White, Robert Walker, and Jesse Hardisonthat the Union would win the election.On November 14, 1957, this man was laidoff along with other employees when seasonal operations were being closed down.--Thereafter, on December 23, 1957, Superintendent Alexander Skinner and Fore-man Frank A. Hawk prepared and submitted to Production Vice President A. H.Wills a jointly signed employee evaluation report in which James L. Runnels wasgiven a numerical merit rating of 15 by reason of which he was subsequently dis-qualified for further employment and not recalled to work for the 1958 season. Inthis rating sheet Runnels was rated as "Average" in the categories "Quality of Work"and "Knowledge and Versatility," but was rated "Below Average" in all other cate-gories therein.Explanatory reasons for the unfavorable ratings were listed therein,as follows: "Produces somewhat less than is expected.Wastes time talking.Wastestime away from job. Frequently holds up work due to returning late from lunchperiod.Sometimes fails to heed instructions.Fails to follow through.Wastes timeif left to work alone.Only fair attitude and cooperation.Leaves something tobe desired in this respect.Occasionally temperamental and apt to `fiareup' or tobe hard to get along with."Additional pertinent questions answered either affirma-tively or negatively therein indicate that this employeewillobserve safety rules,butwill notaccept instructions good naturedly, try new methods willingly, acceptchanges cheerfully, observe plant rules of conduct, try to improve skill, take aninterest in his job, try to learn other jobs, or make helpful suggestions.In support of these ratings the Respondent introduced in evidence two employeeincident reports filed in the personnel office on July 3 and September 17, 1957,respectively.The first report recites that employee was engaging in horseplay onJuly 3, 1957, as follows: "This man is the controlling job as far as the speed of theconveyor is concerned.He is supposed to put cartons on the belt at the same rateof speed as the frames come off the overhead conveyor.He was warned repeatedlyby me not to hold the cartons back and then jam them on the line, thus making theother people farther down the line work much faster than they should to maintaina quality pack.This was not necessary holding back of of cartons. It was justhorseplay."Recommendations endorsed thereon by Superintendent Junke was, asfollows: "To make out an incident report on the subject employee.Disposition:Incident report being made out and employee warned not to repeat this infringementon plant policy."The second incident report recites that employee was late return-ing from lunch on September 17, 1957, as follows: "Employee has been late beforeand was warned that he must be on the job when the line starts.He is 2 to 5minutes late constantly."Employee's-remarks thereon were, "That he could notget through the cafeteria.Other times he was out for lunch and did not get backon time."Recommendation of Superintendent Junke thereon was, as follows:"Reprimand and incident report.Disposition: Employee has been reprimanded andI am making out a report."Foreman Frank A. Hawk credibly testified in substance that for the past 3 yearshe has been general foreman in charge of the second shift at night in departments#58-59 of the Lawrenceburg plant; that he also works on the first shift (day)during 6 months of the year; and that James T. Runnels worked under his super-vision for approximately 9 months in 1957 on the job of putting cartons on thepacking line.He observed that Runnels was a practical joker and engaged in THE MURRAY OHIO MANUFACTURING COMPANY205horseplay on the job, playfully tossing nuts and bolts at the feet of other employees,and on one occasion splashed glue upon fellow employees by tossing a wheel intothe bucket container.Runnels made a practice of holding back cartons until theyjammed up on the conveyor belt, then releasing a large number at one time, therebydestroying the sequence in which they should move down the conveyor belt andmaking it difficult for other employees down the line to perform the packing opera-tions in an orderly and efficient manner.Runnels also made a practice of beinga few minutes late in returning to work from the lunch period, thereby causingdelay and reducing the production of other employees on the packing line.At onetime Runnels was temporarily assigned to a job at which he could sit'down whilerecovering from a broken ankle, but when returned to a regular standing job, heraised strenuous objections and said it was a "stinking deal" to take the sitting jobaway from him and give it to someone else. On another occasion in the tail of1957, when a change in the park cycle was made by requiring one additional partto be packed in the cartons, Runnels complained that it increased the amount of workhe was required to perform.Foreman Hawk credibly testified that he talked toRunnels many times about deficiencies in his work, reported the incidents to Superin-tendent Junke, and subsequently discussed these matters with Superintendent Skin-ner; that he recommended that Runnels be discharged, but no action was taken be-cause Superintendent Skinner was not acquainted with this employee' and wantedto personally observe him for a while.Superintendent Clarence J. Junke credibly testified that Foreman Hawk com-plained to him about James L. Runnels and reported that he engaged in horseplayand hindered the work of other employees; that Runnels would hold back cartonsat the head of the control line, and then put them on the belt too close together,making it difficult for employees further down the line to perform their packingduties efficiently; that Runnels made a practice of being late in returning to workafter his lunch period, thereby causing frames and parts on the overhead conveyorto accumulate on the floor until Runnels came in to start up the conveyor belt tobring up the packing cartons; and that Runnels contended he could not get throughthe cafeteria line early enough to return to work on time. Junke further testifiedthat he recommended that Runnels be reprimanded and that incident reports besubmitted to the personnel office.He also discussed the matter with SuperintendentSkinner and Foreman Hawk together.SuperintendentAlexander Skinner credibly testified that the rating sheet sub-mitted with respect to James L. Runnels was based upon reports and consultationswith Foremen Hawk and Smith; that Superintendent Junke was in charge of hisdepartments during his absence at the Cleveland plant; and that he did not move toLawrenceburg on a full-time basis until the last week in September 1957.James L. Runnels incredibly testified that he never received any complaints abouthis work, that he never engaged in horseplay in the lpant, and was never late inreturning to work after the lunch period.He categorically denied each and allof the incidents testified to by Foreman Hawk, and denied that Foreman Hawk oranyone else ever reprimanded him or talked to him about any such things.Healso denied any knowledge of the foregoing incident reports being filed againsthim or that either of them was ever brought to his attention or discussed with him.Runnels credibly testified, however, that in an effort to get recalled to work in1958, he made three trips to the plant, but was always stopped by the guards at thegate and not allowed to,go in and talk to Personnel Director Smother-man or hisAssistant Personnel Director Lloyd George.Superintendent Frank Kolinski (chief inspector) submitted rating sheets on94 individual employees in inspection department #93 from which group sevenemployees were not recalled to work by reason of a final numerical rating below 23,including the alleged discriminatees Ronald A. Hartlein, James V. Sudduth, andA. F. Jenkins.13.Ronald A. HartleinThis individual was first employed by the Respondent on February 11, 1957,as an inspector in department #93 under the supervision of Chief Inspector FrankKolinski.He worked in various parts of the plant under the supervision of ForemenTed Papp and Gerald Cole. Soon after being hired, Hartlein signed a union card,and thereafter attended union meetings and talked to other employees about theorganization.Shortly prior to, the election in September 1957 he assisted in checkinethe eligibility list of voters on behalf of the Union.His union activities were wellknown to the Respondent, as evidenced by undenied statements made prior tothe election by Chief Inspector Frank Kolinski-and Foreman Gerald Cole.At theclose of seasonal operations this man, was laid off on November 8, 1957, and has 206DECISIONSOF NATIONALLABOR RELATIONS BOARDnever been recalled-to work.On November 18, 1957, Superintendent Frank Kolinskiand Foreman Ted Papp prepared and submitted to Production Vice President A. H.Wills a jointly signed employee evaluation report in which Ronald A. Hartlein wasgiven a numerical merit rating of 10 by reason of which he was thereafter dis-qualified for further employment and was not recalled to work for the 1958 season.In this rating sheet Hartlein was rated "Below Average" in all categories except"Relations with Others," and as to that category he was rated "Unsatisfactory.'Explanatory reasons for such unfavorable ratings appear on the ratingsheet, asfollows: "Mistakes are too frequent.May be caused by haste or lack of knowledge.Accuracy and finish of_work often unsatisfactory.Careless,don't-give-a-hangattitude.-Unsuited to job emotionally.Frequently careless in work.Produces.somewhat less than is expected.Lack of effort-doesn't try.Wastes time talking.Wastes time away from job.Unsuited to job emotionally. Sometimes fails to heedinstructions.Fails to follow through.Wastes time if left to work alone.Onlyfairattitude and cooperation.Leaves something to be desired in this respect.Quarrelsome, surly, and hard to get along with.Always causing friction and stirringup the other employees.Tried on a number of jobs.Had to move him severaltimes because of creating disturbances."Additional pertinent questions answered'either in the affirmative or negative indicate that this employeewillobserve safetyrules,butwill notaccept instructions good naturedly, try new methods, acceptchanges cheerfully, observe plant rules of conduct, try to improve skill, take an,interest in his job, try to learn other jobs, or make helpful suggestions.In support of the foregoing unfavorable ratings and remarks, the Respondentintroduced in evidence two incident reports submitted by Foreman Papp to thepersonnel office on June 19 and November 5, 1957, respectively.The first reportcited "Loafing" as a specific violation with details, as follows: "I have to continuouslygo searching for this man to locate and bring him back to his job. I have stood athis station for good long periods of time waiting for'him to come back, and in theend wind up looking for him.When I find him, hisexcuse isalways: `I am lookingfor pans'."On this report Superintendent Kolinski endorsed the recommendationthat "Man should be given a chance at another station to improve work habits."In the second incident report on November 5, 1957, "Careless inattention to job"was cited as the specific violation with details, as follows: "Hartlein had been placedon this job (overhead conveyor) in order to give an opportunity to improve hiswork habits, but on November 5th a hardship on production was caused by hisfailure to inspect the parts properly that were going by his work station without seatholes, cranks without holes, and other rejects being caught after they had alreadycome through the paint shop and had been painted."Disposition recommendedthereon by the superintendent was "Final warning before separation."Superintendent Frank Kolinski testified that in the fall of 1957 he received ratingsheet forms from Vice President A. H. Wills with instructions to Tate all employeesfor the purpose of evaluating their progress and performance to determine which-ones were best suited for our operating conditions; that ratings should be made in,collaboration with his subordinate foremen and supervisors, but no minimum stand-ard for retention of employees was mentioned.The ratings given to Ronald Hart-lein were based upon his performance over a period of approximately 8 monthsfrom reports made by subordinate foremen and supervisors; that he was frequentlycareless about his work, and on two occasions it'was necessary to go over some ofhis work; that on another occasion Personnel Director Smotherman reported dis-satisfaction among some of the female employees in the wheel department becauseHartlein was rejecting more of their work than usual, so without determining thefairness of his inspections therein, Hartlein was moved to another department to stopthe disturbance. In May or June 1957, Hartlein was assigned as inspector on thefork-lift line and worked at a station that was visible from the superintendent'soffice; that he (Kolinski) during that period observed on at least two occasions thatHartlein was absent from his work for periods of 10- or 15-minute intervals, andForeman Papp was instructed to investigate such absences; that he had no knowl-edge that Hartlein was a member of the Union, and never discussed the organiza-tional activities with him; that Foreman Papp reported to hire on several occasionsthat Hartlein was loafing on his job; and that the foreman in the pressroom on oneoccasion reported that he was disturbing other employees there and not properlyperforming his own job.Foreman Ben Starkey (pressroom) credibly testified that he requested ChiefInspector Kolinski to remove Hartlein from the pressroom as inspector because hewas spending too much time talking to the press operators.Ronald Hartlein credibly testified that he was never criticized, warned, or repri-manded about his work, for interfering with or disturbing other employees, and THE MURRAY OHIOMANUFACTURING COMPANY207denies that he was at,any time removed from one job to another by reason thereof.He admits,however,that on one occasion an unauthorized employee(Dick Cape-hart) put him on a job of checking tubing, and that Foreman Papp instituted asearch for him, and inquired where he had been.Hartlein testified that in June orJuly 1957 he complained to Foreman Gerald Cole that Foreman Papp had beenuntruthful about certain overtime work, whereupon Foreman Cole said: "Youbetter not make it too rough on Papp, he went to bat for you several times and hehas.been out on the well known limb to save you. They have asked him one timeto get rid of you and he has told them that he was not getting rid of you, that hethought too much of you, that if they wanted to get rid of you that they could doit themselves,but he would not do the dirty work."Hartlein testified that ForemanPapp told him he was being switched around to learn quite a few jobs so that hecould be used as a replacement when others were absent from work.Hartleincredibly testified that in April 1958 he talked to Assistant Personnel Director LloydGeorge about a job in the toolroom; that George postponed the matter until hecould get in contact with someone in the toolroom about it; that he called Georgethree times and accused him of "giving me the run around,"whereupon George saidhe was wasting time and hung up the telephone receiver; that George said theywere calling employees back to work on a rating system, and that someone had sub-mitted unfavorable remarks about his work; and that the reason he had not beenrecalledwas because his work was not up to par. Thereafter, in Judy 1957, hetalked by telephone to Foreman Ted Papp, who said that he would like to help him,but had already gotten into hot water about it, and suggested that he see Superin-tendent Kolinski to get his problem straightened out.On the next day he calledSuperintendent Kolinski, who suggested that he see Personnel Director Smotherman.Thereafter, he tried several times to get in contact with Smotherman, but failed tocontact him by telephone, because the operator would take his name and then give-some excuse for not connecting him with Smotherman or Lloyd George in thepersonnel office.14. JamesV. SudduthThis individual was first employed by Respondent on April 21, 1957, in depart-ment #57, worked until June as a wrapper, and was then made an inspector underthe supervision of Foreman Hardison on the night shift. It was known or suspected'by the Respondent that Sudduth was in favor of the Union, as evidenced by con-versationswith and statements made to him by Foreman Hardison and ForemanWalker prior to-the election in September 1957.He made a bet with Foreman'Walker that the election would be won by the Union. Sudduth was laid off onOctober 11, 1957, and has never been recalled to work.On November 6, 1957,Superintendent Frank Kolinski and Foreman Jesse T. Hardison prepared and sub-mitted to Vice President A. H. Wills a jointly signed employee evaluation report in_which Sudduth was given a numerical merit rating of 11 by reason of which he wasthereafter disqualified for further employment and was not recalled to work forthe 1958 season. In this rating sheet Sudduth was rated "Satisfactory" in the cate-gory "Relations with Others," but "Unsatisfactory" as to "Dependability."With _respect to all other categories he was rated "Below Average." Explanatory reasonsfor the unfavorable ratings are set forth therein, as follows: "Mistakes are too fre- 'quent.May be caused by haste or lack of knowledge.Accuracy and finish ofwork often unsatisfactory.Careless, don't-give-a-hang attitude.Lack of effort-doesn't try.Insufficient knowledge of work.Wastes time away from job.Notdependable at all.Must constantly follow him up and check his workTries tohide his mistakes.Cannot be depended upon to work alone. Occasionally a prob-lem because of the limited number of jobs he can do. Only fair attitude and co-operation.Leaves something to be desired in this respect.Normally obliging and,easy to get along with.Not interested in his job.Needs constant checking to seethat he is doing it."Additional pertinent questions answered in the affirmative ornegative indicate that this employeewillaccept changes cheerfully, and observesafety rules, butwill notaccept instructions good-naturedly, try new methods will-ingly, observe plant rules of conduct, try to improve skill, take an interest in hisjob, tryto learn other jobs, or make helpful suggestions.In support of the foregoing evaluations and ratings the Respondent introducedin evidence an incident report prepared and 'submitted by Foreman Hardison to thepersonnel office on July 23, 1957, reciting that "On Judy 23 this man through hiscarelessness and inattention to his job caused quite a bit of lost time and also un-necessary work by not checking transfers on the backbone of the parkcycles.He -also neglected trying the double bars to 'see if the set screws would line up.Thisman spends entirely too much time off the job, either in the restroom or away from -hiswork station,talking and hindering other employees."Recommendation en- - 208DECISIONS OF NATIONAL LABOR RELATIONS -BOARDdorsed thereon by the superintendent recited that "this inattention to job shouldnot be tolerated."Superintendent Frank Kolinski credibly testified that the did not personally ob-serve the work of James V. Sudduth, but that it was reported to him by this man'simmediate supervisors that he was very careless, did not give necessary attention tohis job; and was short-cutting the operations required on materials passed down theconveyor line.James V. Sudduth credibly testified that he never received any complaints abouthiswork, and was never warned or reprimanded about anything; started work at$1.10 per hour, received increases in pay regularly, and was earning $1.36 per hourat time of layoff; that Foreman Hardison told him that he was one of the bestinspectors he had. In June 1957 Sudduth applied for a civil service job with theTennessee State troopers, and was told by Assistant Personnel Director Lloyd Georgethat the Company had given him a good recommendation for the job.When notrecalled to work in January 1958, Sudduth went to see Personnel Director Smother-man and inquired whether he would be recalled to work. Smotherman told himthat fewer people would be hired than last year, and that he might not be recalled.15.A. F. JenkinsThis individual was first employed by Respondent in February 1957, and workedas an inspector on the day shift under the supervision of Foreman J., H. Wimbs.Soon after being hired, he signed a union card, attended union meetings, and so-licited other employees to sign authorization cards in favor of the Union.Hisactivitieswere known or suspected by the Respondent, as evidenced by an undeniedstatement made by Foreman Wimbs to this man in April 1957 to the effect that theyhad heard that he was a red-hot unionman and that union meetings were being heldat his house. Jenkins denied that any meetings were held at his home.When laidoff on November 15, 1957, Foreman Wimbs told him that he would be recalled towork upon resumption of operations after the first of the new year, and ForemanHardison said that employees would be recalled according to seniority.On November 19, 1957, Superintendent Frank Kolinski and Foreman J. H.Wimbs prepared and submitted a jointly signed individual merit rating report inwhich Archie F. Jenkins was given a numerical merit rating of 14 by reason of which hewas thereafter disqualified for further employment and was not recalled to workfor the 1958 season. In this rating sheet Jenkins was rated as "Satisfactory" in thecategory "Relations with Others," but in all other categories was rated as "BelowAverage " In addition to the descriptive phrases appearing as a part of each cate-gory, explanatory reasons for the unfavorable ratings were indicated, as follows:"Lack of effort-doesn't try. Sometimes fails to heed msructions.Fails to followthrough.Wastes time if left to work alone.Cannot make adjustments or set upsas fully as would be desirable.Occasionally a problem because of the limitednumber of jobs he can do. Unable to make decision." Pertinent questions answeredthereon either in the affirmative or negative indicate that this employeewillacceptinstructions good-naturedly, accept changes cheerfully, observe safety rules, observeplant rules of conduct, butwill nottry new methods willingly, try to improve skill,take an interest in his job, try to learn other jobs, or make helpful suggestions.Superintendent Frank Kolinski credibly testified that he never personally observedthe work of A. F. Jenkins, no incident reports were ever submitted with respectthereto, and the foregoing merit ratings are based upon his collaboration with andreports received from foremen and supervisors.Foreman Wimbs reported to himthat Jenkins needed more supervision than any other employee, was not versatile,would not accept responsibility or make decisions normal for any inspector to make,and depended at all times on the foreman to help him decide what to do, therebycausing materials to pile up on the floor while he went off to find and consult hisforeman.A. F. Jenkins credibly testified in substance that he started work in the plant at awage of $1 per hour, periodically received increases to $1.45 per hour, and wasnever absent from work;,that he constantly made decisions on his job as inspector,and never received any complaints about his work; that he never received any warn-ings or reprimands whatever; and that Foreman Wimbs told him he was doing agood job, and he never had any conversation with Superintendent Kolinski. InMarch 1958 he talked to Assistant Personnel Director Lloyd George in the personneloffice, who said that they were recalling employees best qualified for their jobs, andthat he was not in that group. In April 1958, he went to see Personnel DirectorSmotherman, who told him also that they were recalling only the best qualified andmost dependable employees.When asked if he had heard that Jenkins was a red-hotunionman and held union meetings at his home, Smotherman replied: "Yes, ain't no THE MURRAY OHIO MANUFACTURING COMPANY209use beating around the bush about it, we heard that-but was not the reason I wasnot recalled."Superintendent Michael Maskovyak rating sheets on 73 individual employees inshipping department #92 from which group 8 employees were not recalled to workby reason of ratings below 23, including the alleged discriminatees Charlie P. Barton,George M. Head, R. C. Killen, C. L. Walker, and Robert W. Brown.16.Charlie P. BartonThis individual was first employed by the Respondent in the receiving departmenton May 14, 1956, and thereafter in July 1956 was transferred to shipping department#92, where he worked as a checker and leadman under the supervision of ForemanRobert S. Lough and Assistant Foreman Junior Hood.He was the senior employeein his department.Barton signed a union authorization card about July 1956, butthe record does not show that he took any active part in the organizational campaign.He was first laid off in December 1956 at the close of seasonal operations, andapproximately 1 month later was recalled to work for the 1957 season.He wasagain laid off on December 20, 1957, at the close of seasonal operations, at whichtime Foreman Lough said that employees would be recalled according to seniority.Consequently, Barton expected to be the first employee recalled to work.On December 23, 1957, Superintendent Maskovyak and Foreman Lough preparedand submitted a jointly signed individual merit rating report to Vice President Willsin which C. P. Barton was given a numerical merit rating of 13 by reason of whichhe was thereafter disqualified for further employment and not recalled to work forthe 1958 season. In this rating sheet Barton was rated as "Average" in "Knowledgeand Versatility," but "Below Average" in all other categories. In addition to re-marks descriptive of each category, explanatory reasons for the unfavorable ratingswere indicated therein, as follows: "Careless, don't-give-a-hang attitude.Unsuitedto job emotionally.Not accurate.Tries hard but is clumsy and fights job. Insuffi-cient knowledge of work.Had other men doing his checking, resulting in slow andinefficient work by his crew. Sometimes fails to heed instructions.Fails to followthrough.Too hard to get along with-results not worth the time and effort." Perti-nent questions answered thereon in the affirmative or negative indicated that thisemployeewillobserve safety rules, and make helpful suggestions sometimes, butwill notaccept instructions good naturedly, try new methods willingly, accept changescheerfully, observe plant rules of conduct, try to improve skill, take an interest in hisjob, or by to learn other jobs.In support of the aforesaid ratings, the Respondent introduced in evidence twoincident reports signed by Foreman Lough and countersigned by SuperintendentMaskovyak.The first report dated June 12, 1957, recites incorrect checking andfailure to follow instructions, as follows: "Barton is being warned again for frequentmistakes on loading out cars.On June 3 it was necessary to send a man to Nash-ville to help straighten out one carload that Barton had mischecked.On this dateitwas found that he was having one of his,men do the checking work.He waswarned to improve his checking efficiency and accuracy, that he was being paid todo so.Very poor attitude.Blamed mistakes on others.Errors of this type cannotcontinue as it interrupts the Company's efficient operations."The second reportdated July 29, 1957, recites very poor and objectionable attitude, to wit: "OnMonday, July 29, Barton stopped me and asked why he did not get a foreman's job.I told him that his work had been most unsatisfactory in the job that he had.Hebecame indignant and said that he was much better qualified for the job than theman who got it.He was reprimanded for this flare up, temper and unwarrantedcriticism, and was again told that his work was very unsatisfactory."Recommenda-tions endorsed thereon by Superintendent Maskovyak were as follows: "The Per-sonnelDept. has been advised that unless this man's attitude changes it will benecessary to take him out of this Dept."SuperintendentMichaelMaskovyak (traffic manager) credibly testified in sub-stance that on three occasions Barton voluntarily told him that he had not signed aunion card, because he did not want to jeopardize his chances of becoming a foreman,and became disgruntled when he was not promoted thereto on the basis of seniority.Barton was about the last man he would ever promote on the basis of qualificationsand ability, because he made frequent mistakes every day in his work as a checker,would deny his own mistakes when reprimanded and blame the men under him forthem, made six errors on one particular day in loading one car involving six separateshipments, and made it necessary to send a man to Nashville with bills of lading tocheck all the orders and restencil some of the cartons.On a number of occasionsitwas necessary for Foreman Lough and himself to enter a car and recheck Barton'sG30S49-62-col 134-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDloading count. Sometimes Barton would lose count in a partly loaded car and makeitnecessary to pull out the merchandise and recount the packages.He reported tothe personnel office that Barton had become a problem, and received instructions tofile incident reports on his deficiencies and terminate him if he did not get straight-ened out.Barton failed to follow instructions about loading cars to the roof andalso about rotating his men in the loading work.Charlie P. Barton incredibly testified that he never received any complaints orreprimands about his work, and was always told that he was doing a good job; thatthe only time he failed to carry out instructions was when Foreman Lough told himto tell his men that the plant would close down and move out if the Union came in;that Superintendent Maskovyak told him he was doing a good job and was next inline for an assistant foreman's job; and that when he reminded the superintendentof his promise, Maskovyak became angry and said: "Well, I will tell you we will hireand file and promote anybody we want to when we get ready.Well, Lloyd Georgeand Smotherman are running that show up there If you want to get another jobIwill give you a good recommendation, but Lloyd George and Smotherman arerunning that show up there." Barton also testified that Superintendent Maskovyalcsaid he was going to make him assistant foreman, but Smotherman disapproved it.Barton credibly testified that in January 1958 he called the personnel office severaltimes, and finally got in contact with Personnel Director Smotherman at his home,but Smotherman put him off and would not talk over the telephone about recallinghim to work. He also went to the plant, but the guards would not allow him to goin without an appointment to see Smotherman, but on one occasion did go in withhim to pay his insurance.Barton also talked to Superintendent Maskovyak aboutgoing back to work, who said "Well, your work is not satisfactory and you didn't,get along with your men."The General Counsel also offered the testimony of former Assistant ForemanJames E. Hughes to the effect that he observed the work of Charlie Barton as achecker and found that he obeyed instructions and performed his work promptly andcorrectly.I give little weight to this testimony, however, because Hughes himselfwas terminated on or about November 7, 1957, by reason of an altercation and fightwith an employee working under his supervision.Hughes had signed a union card,and was thereafter appointed assistant foreman about July 1957.Hughes himselfhad been a checker, and received the promotion to assistant foreman despite theseniority of Barton in department #92.17.George M. HeadThis individual was first employed by Respondent on August 28, 1956, in shippingdepartment #92 under the supervision of Foreman Robert S. Lough.During thelatter part of 1957 he was a carloader in the group working with Checker CharlieP.Barton, but prior thereto had worked with several other loading crews.Heattended union meetings, signed a union card, and solicited other employees to jointhe organization by passing out cards to them.His activities on behalf of the Unionwere known to the Respondent, as evidenced by statements found in Case No.10-CA-3040 to have been made prior to the election of September 1957 by AssistantPersonnel Director Alexander to the effect that he and Gene McMullin would besent back to the log woods if they did not let the Union alone.Head was first laidoff at the close of seasonal operations in December 1956, and thereafter recalled towork in January 1957.At the close of operations he was again laid off on Decem-ber 7, 1957, and was not recalled to work in 1958.On December 17, 1957, Superintendent Maskovyak and Foreman Lough preparedand submitted to Vice President Wills a jointly signed employee merit rating reportin which Head was given a numerical merit rating of 14 by reason of which he wasthereafter disqualified from further employment and not recalled to work for the1958 season. In this rating sheet Head was rated as "Satisfactory" in "Relations withOthers," but was rated therein as "Below Average" in all other categories. In addi-tion to the descriptive phrases of each category, explanatory reasons for the unfavor-able ratings were indicated therein, as follows: "Careless, don't-give-a-hang attitude.In too much of a hurry.Wastes time talking.Wastes time away from job. Some-times failsto heed instructions.Wastes time if left to work alone.Frequentlyabsent.Understands less about the work than the average or than could be ex-pectedCannot make adjustments or setups as fully as would be desirable.Occa-sionally a problem because of the limited jobs he can do. Likes to horseplay andlate quite often."Pertinent questions answered therein in the affirmative or nega-tive indicate that this employeewillaccept instructions good naturedly and acceptchanges cheerfully butwill not trynew methods willingly, observe safety rules, THE MURRAY OHIO MANUFACTURING COMPANY211observe plant rules of conduct, try to improve skill, take an interest in his job, tryto learn other jobs, or make helpful suggestions.In support of the foregoing ratings, Respondent introduced in evidence three inci-dent reports signed and submitted to the personnel office by Foreman Lough andSuperintendent Maskovyak.The first dated May 15, 1957, reported complete dis-regard of safety rules with details, as follows: "On May 15 this man was cautionedand reprimanded for his complete disregard for his own personal safety and thesafety of others in the Department.He has been warned frequently about indulgingin horseplay during rest periods and lunch periods.Also he will not use any cautionin pulling a loaded skid down aisle way approaching a blind corner resulting in nearmiss collisions with tow motors coming down one of the main aisle ways." Recom-mendation thereon by the superintendent recited that "Disregarding of safety rulescannot be tolerated.Any more such offenses will resultinman'ssuspension orseparation."The second report dated October 16, 1957, pertained to "Damaging.bike cartons through carelessness," and recited that "On this date this man damaged.a number of cartons by pulling his loaded skid too fast and turning a comer tooswiftly and hitting a post knocking the cartons over.He has been cautioned aboutthis on several other occasions."Recommendations thereon by the superintendent re-cited "Final warning before suspension or separation.Filing this record in his per-sonnelfolder."The third report dated October 29, 1957, pertained to irregularattendance, and recited details, as follows: "Have talked with Head a number oftimes regarding his attendance and lateness to work. I told him the need for work-ing every day as we just had the necessary number of men to do the job witheveryone here.By hismissing alot,worked a hardship on the other people."Recommendations thereon by the superintendent recited "if Head can't work regu-larly he will have to be replaced."Superintendent Michael Maskovyak credibly testified in substance that for the first4 or 5 months of his employment he regarded Head as a good employee, but laterchanged his mind about it, that he received complaints from tow motor operatorsthat Head was rushing heedlessly up and down the aisles with mechanical equipment,and thereby endangering the safety of others; that on one occasion he personallyobserved Head dump a load of materials because he was going too fast, and talkedto him about it; that he also received reports that Head frequently engaged in horse-play such as greasing the handle of dollies or skids and "goosed" other employeesatwork; that Head was not discharged prior to end of the season because theCompany had adopted a moratorium on discharges during the organizational cam-paign prior to the election, and the personnel director instructed him to wait until theend of the year, because it was too late to bring in temporary replacements so latein the current season, and to report the infractions of all employees by filing incidentreports in the personnel office for use in determining whether they should be retainedin their employment by the Company; and that incident reports were utilized as ameans of information to the personnel office with respect to the efficiency of indi-vidual employees.Maskovyak credibly testified that all incident reports and themerit rating sheet on George M. Head were prepared and filed after consultationswith Foreman Lough; that they were written up by the foreman in his presence andaccording to his instructions and approval; that Head was rated below average withrespect to quantity and quality of work because he was very careless and in toomuch of a hurry, pulled the skids too fast, wasted time talking to other employees,and then rush to the car to avoid reprimand from the checker for delay; that hewas rated below average for dependability because he would not follow instructions,was careless in observing plant rules and safety regulations, and had a bad record forabsenteeism in that he was absent 17 times in 1957, which was more than any otheremployee in the department; that he was rated below average in knowledge and versa-tility because it was necessary to constantly warn him about carelessness in perform-ing simple jobs, and could not be depended upon to pick up stock and return prompt-ly; and that he was rated below average on attitude and cooperation because offailure to observe safety rules, and was a constant annoyance by his horseplay.George M. Head incredibly testified that he never received any complaints orreprimands about his work, except that on one accasion Foreman Lough spoke tohim about working too fast, cutting out in the aisles with his skid, and told him toslow down to avoid being hit by tow motors.He denied any criticism by ForemanLough about knocking down a stack of cartons or engaging in horseplay.He ad-mitted being absent from work about 19 days in 1957, but attributed it all to sicknessin his family including himself for 7 or 8 days, and contended that he always notifiedthe employer by sending word by other employees, and that he was never criticizedor reprimanded for being absent.He denied any knowledge of incident reportsbeing filed against him. 212,DECISIONS OF NATIONAL LABOR RELATIONS BOARD18.R. C. KillenThis individual was first employed by Respondent on August 6, 1956,in shippingdepartment#92 under the supervision of Foreman Robert S. Lough.He engagedin loading cars in a group working with a checker(Owen Pettus).He signed a unioncard and attended union meeting,but there is no evidence thathe actively partici-pated in the organizational campaign.Respondent knew of his sympathetic attitudetoward the Union, because prior to the election Foreman Lough inquired what hethought about the Union, and he told the foreman that it might be better when theUnion came in the plant.Killen was first laid off at the close of seasonal operationsinDecember 1956,and approximately 5 weeks thereafter was recalled to work in1957.He was again laid off at the end of the season on December 20. 1957, andhas never been recalled to work.On December 23, 1957, Superintendent Maskovyak and Foreman Lough pre-pared and submitted an employee evaluation report in which R.C. Killen was givena numerical merit rating of 11 by reason of which he was subsequently disqualifiedfrom further employment and not recalled to work in 1958. In this individual meritrating sheet Killen was rated as "Satisfactory" under the category "Relations withOthers."In the category "Dependability" he was rated as "Unsatisfactory," and inall other categories was rated "Below Average." In addition to phrases describingthe various categories, explanatory reasons for the unfavorable ratings are indicatedtherein, as follows: "Careless, don't-give-a-hang attitude.Unsuited to job emotion-ally.This man's work is slow. Lack of effort-doesn't try, wastes time away fromjob.Not dependable at all.Must constantly follow him up and check his work.Cannot be depended upon to work alone. Understands less about the work than theaverage, or than could be expected.Occasionally a problem because of the limitednumber of jobs he can do.Work very slow, doesn't like to work overtime.Does notdo his share of Group's work." Pertinent questions therein answered in the affirma-tive or negative indicate that this employeewillaccept instructions good naturedly,and accept changes cheerfully, butwill nottry new methods willingly, observe safetyrules, observe plant rules of conduct,try to learn other jobs,or make helpfulsuggestions.In support of above ratings the Respondent introduced in evidence two incidentreports prepared and submitted to the personnel office by Foreman Lough and Super-intendent Maskovyak.The first report was dated October 17, 1957, and pertained toslowness.Details recited therein were as follows: "His assignedwork was to pullskids between the stock pile and the loading dock.He wandered off the job and hislead man (R. Williams) had to find him. This held up the whole crew.He hadbeen cautioned about this several times in the past.The other men yin his crewcomplained that he did not do his share of the work because he kept wanderingaway."Recommendation of the superintendent thereon was "Reprimand and adviseemployeemustimprove work habits."The second report was dated November 22,1957,and also pertained to slowness.It was recited therein that"His assigned workwas to pick up stock in the warehouse to fill orders in the course of the day.Hepicked up the wrong stock at least four times.This caused the crew to lose a greatdeal of time and they did not accomplish a normal day's output of work.He pickedup less stock than any other pickup man." Recommendation of the superintendentthereon recited that "personnel was advised thismanwas too slow and clumsy evenfor the simplest labor jobs in the warehouse and recommended that he be replaced."Superintendent Michael Maskovyak credibly testified in substance that the person-nel office usually sent to his shipping department those job applicants who v'ere un-suited for incentive type production work; that R. C. Killen was a type of employeethat was not suited to the regimentation of industrial work, and was capable of per-forming only the duties of a laborer; that he was slow, took no interest in the work,would frequently wander away from his job, never showed any improvement, andobjected to working overtime; that he failed to keep up and perform his share of thework in his group, and other employees complained about it; that he recommendedreplacement of Killen, but by reason of the moratorium on discharges during theorganizational campaign the personnel director insisted that he wait until the end ofthe season; and that after the election was over it was too late to hire a replacementbefore the seasonal layoff.R. C. Killen incredibly testified that he never received any complaints or repri-mands about his work, and did not know of any incident reports being filed in thepersonnel office; that he worked overtime whenever permitted to do so, but on twooccasions objected to short periods of overtime after regular hours because he wouldmiss a ride home.He credibly testified, however, that on February 13, 1958, whilepaying his insurance at the personnel office, he asked to see Smotherman, but wastold that he was too busy to see him.At a later date he went to the plant gate and THE MURRAY OHIO MANUFACTURING COMPANY213asked to see Smotherman,but the guard told him he would have to have an appoint-ment to get in.Thereafter he called the personnel office by telephone from the out-side,but was told that Smotherman was busy and would not have time to talk to him.On April 2,1958,he went to see Executive Vice President Bill Hannon at his home,who said he did not know much about the shipping department,but would arrangefor him to see Personnel Director Smotherman.Thereafter,Smotherman agreedto see him at the personnel office at 9 a.m. next day.Upon arrival at the officeSmotherman was absent,but he talked to Assistant Personnel Director Lloyd George,who told him that they were recalling people on the basis of seniority and could notsay when he would be recalled to work.19.C. L. WalkerThis individual was first employed by Respondent on August 6, 1956,in shippingdepartment#92 under the supervision of Foreman Robert S.Lough.He workedwith a checker and crew loading cars and as a pickup man.He signed a union cardabout September 1956, attended union meetings,and solicited other employees tosign up with and support the organization.His activities were known to the Re-spondent,as evidenced by undenied statements made to him by Foremen Lough andGaines shortly before the election in September 1957.Walker was first laid off atthe close of seasonal operations in December 1956,and recalled to work in theearly part of 1957.At the close of seasonal operations he was again laid off onDecember 20, 1957, and was not recalled to work in 1958.On December 23, 1957, Superintendent Maskovyak and Foreman Lough pre-pared and submitted to Vice President Wills a jointly signed employee evaluationreport in which C.L.Walker was given a numerical merit rating of 14 by reasonof which he was subsequently disqualified for further employment and not recalledto work for the 1958 season.In this employee merit rating sheet Walker was rated"Satisfactory"as to"Relations with Others,"but was rated"Below Average" inall other categories.In addition to phrases descriptive of the respective categories,explanatory reasons for the unfavorable ratings were indicated therein,as follows:"Careless, don't-give-a-hang attitude.Work slow.Lack of effort-doesn't try.Wastes time talking.Wastes time away from job. Sometimes fails to heed instruc-tions.Wastes time if left to work alone.Understands less about the work thanthe average,or than could be expected.Cannot make adjustments or setups asfully as would be desirable.Constantly picking up wrong stock,cannot adapt toany change in methods." Pertinent questions therein answered in the affirmative ornegative indicated that this employeewillaccept instructions good naturedly,acceptchanges cheerfully,and observe safety rules, butwill nottry new methods willingly,observe plant rules of conduct,try to improve skill, take an interest in his job, tryto learn other jobs, or make helpful suggestions.In supportof theforegoing ratings, the Respondent introduced in evidence twoincident reports submitted to the personnel office by Foreman Lough and Superin-tendentMaskovyak.The first report dated August 8, 1957,pertained to "Neglectof Duties"and it was recited therein that"On the above date this man was repri-manded for his obvious neglect of duties.He has been verbally warned and talkedwith several times previously about not doing his share of the Group's work.Hespends entirely too much time away from his crew in the washroom. or in some otherappropriate loafing place."Recommendations endorsed thereon by the superin-tendent recited that"If this neglect of duties continues this man should either besuspended or separated.Filing this record in the man's personnel folder."Thesecond report,dated October 21, 1957,pertained to "Uncooperative attitude,Wander-ing away from the job-Loafing," and recited that"Walker has been reprimandedbefore about loafing.He has been given every opportunity to improve."Recom-mendation thereon by the superintendent was "Final warning,before suspensionor separation "SuperintendentMichaelMaskovyak credibly testified in substance thatWalkerwas avery slowworker, and loafed on the job; that he just didn't want to work, andwould sit down any time the supervisor was away from the area; thatbe did not dohis share of the work, talked too much,and spent too much time in the restroom;that he was undependable,did not try, and was not capable of being an averageemployee; that he usually objected to being rotated from one job to another, andwhen sent to pick up stock he would often bring backthe wrong merchandise andthereby delay the entire group in their work while his mistakes were being corrected;that he was warned several times about his mistakes,and the checkers disliked hiswork because they might be held responsible for loading the wrong stock in cars;and that he would not complain when reprimanded,but would sit down more thanany employee in the department when a supervisor was not around. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. L. Walker, incredibly testified that he never received any complaints about hiswork, and that he was never warned or reprimanded about anything; that he neverfailed to carry out instructions, and knew nothing about the incident reports filedin his personnel folder; that he overheard Foreman Hugh Callaley tell Arthur D. Bar-ton on the street in Lawrenceburg that he (Barton) and Magee were two of the bestemployees he ever had, and that he would like to call them back to work, but couldnot do so, because the Company would not recall those who were working for theUnion.Walker credibly testified, however, that on January 19, and February 19,1958, respectively, he went to the plant to pay up his insurance, and on both occa-sions-asked to see Personnel Director Smotherman, but was told by the office girlthat he was absent from the office; that on July 19, 1958, in company with otheremployees, he went to the plant gate and called the personnel office by telephone,but was told that Smotherman was too busy to see them.20.RobertW. BrownThis individual was first employed by Respondent in July 1956 as a laborer inshipping department #92 under the supervision of Foreman Robert S. Lough.There-after, in September or October 1956, he was assigned to the job of counting com-pleted tricycles as they came from the production line to the shipping department.At theclose of seasonaloperations he was first laid off on December 15, 1956, there-after recalled to work as a laborer in the early part of 1957, and again assigned tothe counting job on May 27, 1957. Brown signed a union card at an early stageof the organizational campaign in 1956, attended all meetings called and presidedover by Organizer Hoyt Wright, including one of the first meetings in the Com-munity Building at Mount Nebo, solicited other employees to join the organizationby procuring signatures on 40 or 50 authorization cards, assisted in the preparationof the eligibility list, and actedas anobserver for the Union at the election on Sep-tember 11, 1957, in the plant cafeteria.His activities were, therefore, well knownto the Respondent.At the close ofseasonaloperations he was again laid off onDecember 18, 1957, and has never been recalled to work.Approximately 4 weeksprior to layoff on or about November 18, 1957, he was removed from his job as acounter on the production line and assigned to a job as laborer with reduction inpay of 10 cents per hour.,On December 20, 1957, Superintendent ,Maskovyak and Foreman Lough preparedand submitted to Vice President Wills an employee evaluation report in which R. W.Brown was given a numerical merit rating of 15 by reason of which he was subse-quently disqualified from further employment and not recalled to work for the 1958season.In this individual merit rating sheet Brown was rated as "Average" as to"Knowledge and Versatility," "Satisfactory" as to "Relations with Others," but inallother categories was rated "Below Average." In addition to the descriptivephrases defining the meaning of each category, explanatory reasons for the unfav-orable ratings appear therein, as follows: "Careless, don't-give-a-hang attitude.Verycareless in counting.Lack of effort-doesn't try.His inconsistency and careless-ness in counting and necessity of doing work over result in less work than expected.Sometimes fails to heed instructions.Fails to follow through.Frequently disregardsinstructions causing extra work in the Dept."Pertinent questions therein answeredin the affirmative or negative indicate that this employeewillaccept instructions goodnaturedly,accept changes cheerfully, and, observe safety rules sometimes, butwill nottry new methods willingly, observe plant rules of conduct, try to improveskill, take an interest in his job, try to learn other jobs, or make helpful suggestions.In support of the foregoing ratings the Respondent introduced in evidence threeincidentsreports submitted to thepersonneloffice by Foreman Lough with approvalor recommendation endorsed thereon by Superintendent Maskovyak.The firstreport, dated August 9, 1957, recited that "On the above date this man's mistakes incounting were called to his attention.Found it necessary to recount part of the pre-vious day's production each day for the last 4 days because of his inaccurate counting.Seemsto have lost interestand isnot attentive."The superintendent's recommenda-tion thereon was "first warning." The second report dated October 30, 1957, wastypewritten and recited "Negligent in carrying out instructions" in details, as follows-"He was instructed to take off and hold any odds andendsduring production runs ofvelos and park cycles to eliminate confusion and errors during the warehouse stackingor carloading.However, he would put these on the conveyor mixed with a long runof velos or park cycles.When this merchandise was received in the warehousemixed,thiswould cause extra and unnecessary work.This incident has occurredseveral times.The above employee was reprimanded by me several times for the TH11 MURRAY OHIO MANUFACTURING COMPANY215above negligence and incompetence and was told on the above occasion that if thisoccurred again that he would have to be replaced, as it wascausing seriousmixup inthe warehouse and that he was aware that this was his responsibility.The thirdreport dated November 12, 1957,was alsotypewritten in full and pertained to leavingconveyorrunningduring break time, reciting in detail that "This man went on restperiod and left velos conveyorrunning(the section of conveyorrunningnorth fromthe sealingmachine) thus causing a jam and the damage of several velos which fellto the floor.Employee was instructed when he went on the job as to shutting the con-veyor off during break period or during any other period when a break occurred. Thisemployee was reprimanded by me when the above incident happened and was toldthat if this occurred again that he would have to be replaced, and that there was noexcuse for him to leave the conveyorrunning."SuperintendentMichael Maskovyak testified that Robert W. Brown worked as alaborer and counter, not as a checker. It was his duty to count the sealed cartons ofpackaged pieces going into the warehouse from the production line, and his workstation was in a different building from the superintendent's office.On one occasion,after payroll data for 4 days' operations had been prepared to pay off incentiveworkers, it was discovered that the warehouse count differed greatly from the pro-duction records, making it necessary to recount the particular items in the warehouseto verify the count made by Robert W. Brown. Thereupon, the incident report ofAugust 9, 1957, was prepared and submitted to the personnel office.Also on anotheroccasion it was reported to him that Brown had left the conveyor belt running duringhis absence from the production line, thereby causing a jamup on the line and makingitnecessary to open up, inspect, and repack about 1 dozen pieces.Thereupon, theincident report of November 12, 1957, was prepared and submitted, but he did notpersonally discuss the incident with Brown.3Robert W. Brown credibly testified in substance that he was recalled to work as alaborer in the early part of 1957, and at a later datewas againassigned to the job ofcounting packages going into the warehouse for storage and shipment; that in thelatter work he was required to use a counting register that was inaccurate and causeda lot of trouble, making it necessarysometimesto recount the articles, and on oneoccasion went to the warehouse on his own time to recount about 400 pieces; that heworked with a leadman named Orville Norwood, and followed his instructions aboutsetting aside odds and ends from the line and later sending them to the warehouse onthe conveyor belt when completed, and was never reprimanded for improper per-formance of this work; that he never received any instructions, complaints, or repri-mands from any foreman, except that on one occasion Foreman Lough cautionedhim and Wallace Odem to be careful in stacking all window fans right side up in thewarehouse.Brown admitted that on one occasion he negligently left the conveyorbelt running for a few minutes while he was getting a drink of water or a coke, andupon his return found a note from Foreman Lough calling it to his attention, but thathe was never guilty of such an oversightagain; that he was not called to the office orreprimanded about it; that sometimes the packaged articles would jam up and falloff the conveyor at a point where it made a square turn around the wall into the ware-house, whereupon it would be necessary to cut off the belt and straighten them out.Brown credibly testified further without contradiction that when put back to work asa laborer with reduced pay in November 1957, he made inquiry of Foreman Lough,who said, "Well, it's 'cause you are not working for the Company."When notrecalled to work Brown spoke to,Foreman Hood about it on January 15, 1958, andHood said: "Well, I will just be fair with you-you have got too many points markedup against you."Thereafter on January 20, 1958, Brown wentto seeForemanLough at his home, who expressed doubt that he would be called back to work andadvised him to get another job.When asked for a recommendation to help him getanother job, Foreman Lough refused and referred Brown to Personnel DirectorSmotherman, but declined to make an appointment to see Smotherman.At laterdates Brown went twice to the personnel office to pay his insurance to AssistantPersonnel Director Carl Alexander, who declined to make any appointment for himto see Smotherman.Superintendent R. F. Shatto and Foreman Ben Starkey jointly submitted ratingsheets on 86 individualemployeesin the pressroom department #53, from whichgroup three employees were not recalled to work, including the alleged discriminateeJamesA. Brown, by reason of a final numerical rating below 23.8 From the testimony and demeanor of Superintendent Maskovyak as a witness, r amconvinced that he had little personal knowledge concerning the work of Robert W Brown,but relied upon reports from Foreman Robert S Lough and others 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD21. James A. BrownThis individual was first employed by Respondent in September 1956, and workedas a press operator in department #53 under the supervision of Head ForemanBen Starkey and Foremen George Burline and Jasper Sayre.He was not assignedto any particular machines, but learned to operate many different press machines andperformed a variety of jobs thereon.The pressroom contained 134 machines onwhich approximately 3,000 different operations were performed.After being hiredeach operator was given a 90-day training period, and thereafter instructions wereissued with each job assignment.Brownsigned a unioncard in January 1957, andthereafter attended union meetings. Shortly prior to the election in September 1957,Foreman Starkey mentioned the fact that be had heard that Brown was a unionman,,and told him in substance that the plant had been moved away from Cleveland onaccount of the Union, causing employees there to lose their jobs, and that Mr. Hannonwould lock thegatesif the Unioncamein at the Lawrenceburg plant. Brown placeda bet of $15 with Foreman Jasper Sayre that the Union would win the election. Itis apparent, therefore, that Respondent knew or suspected that this employee was asupporter of the Union.At the closeof seasonaloperations in December 1956Brown was laid off, and thereafter recalled to work 3 or 4 weeks later in the early partof 1957.He was again laid off at the close of seasonal operations about Decem-ber 9, 1957, was told that employees would be recalled to work after Christmas, andthat he would be on the night shift to which he had recently been transferred.On December 23, 1957, Superintendent Shatto and Foreman Starkey prepared andsubmitted to Vice President Wills a jointly signed employee evaluation report in whichJames A. Brown was given a numerical merit rating of 14 by reason of which he wassubsequently disqualified for further employment and not recalled to work for the1958season.In his individual merit rating sheet this employee was rated as "Aver-age" for "Quality of Work," but "Below Average" in all other categories. In additionto phrases descriptive of each category, explanatoryreasonsfor the unfavorableratings were designated, as follows: "Lack of effort-doesn't try.Wastes time awayfrom job. Sometimes fails to heed instructions.Wastes time if left to work alone.Cannot make adjustments or set ups as fully as would be desirable.Occasionally aproblem because of the limited number of jobs he will do." Pertinent questions thereinanswered in the affirmative or negative indicated that this employeewillaccept in-structions good naturedly and observe safety rules, butwill nottry new methods will-ingly, accept changes cheerfully, observe plant rules of conduct, try to improve skill,takean interestin his job, try to learn other jobs, or make helpful suggestions.In support of the foregoing ratings the Respondent introduced in evidence fourincident reports submitted by Foreman Starkey to the personnel office.The firstreport, dated July 22, 1957, recited lack of effort and loafing on job, as follows:"I had to talk to Brown again about loafing on the job and lack of effort on this datehe was assigned to chain guard form oper.He did not put forth effort on the jobseemed to have the attitude he would rather loaf and receive day work." The secondreport, dated August 22, 1957, recited too much time away from job, as follows:"had a talk with Brown today about leaving his job and spending too time in restroom and'quitting early at break time and lunch time today, he was on a job anddue to spending too much time away from job and lack of effort he did not make hisguaranteed rate."Recommendation endorsed thereon by Superintendent R. Douglasrecited: "Must improve or face more serious action."The third report, dated Sep-tember 18, 1957, recited "Holding up Production," as follows: "On this date I re-ceived a complaint from an employee working in a group of four working with Brownabout Brown not cooperating with the group and holding down production and possi-ble earnings, today the group made only 1.12 average for the day.Checking backwith the same group on the job averaged 1.68. I have talked to Brown about hislack of effort and attitude."The fourth report, dated November 27, 1957, recited"Lack of effort to produce satisfactory," as follows: Brown has been warned by meon a number of times about his lack of effort and lack of desire to work on certainjobs-today he just didn't show any effort or desire to try and produce satisfactory."Recommendation thereon by Superintendent R. F. Shatto recited that "This em-ployee's record indicates he has had several warnings relative to lack of effort.Thisis his final warning before separation."Foreman Ben Starkey credibly testified in substance that prior to expansion in1958 he was in full charge of the pressroom with 8 other subordinate foremen andapproximately 90 employees working under his supervision.He attended meetingsof the department heads called by Vice President Wills in October 1957, and there-after with the consultation of other foremen prepared and submitted individual meritrating sheets on all his employees according to instructions. Shatto came in as superin-tendent at the end of the year, signed the rating sheets, but did not participate in THE MURRAY OHIO MANUFACTURING COMPANY217_all of the consultations and determination of the ratings,but entered into a discussionabout them.Foreman Starkey testified that he was at all times in close contact with,all of his men and observed them at work;that he frequently observed James A.Brown,and talked to him many times in the course of his employment;that.he pre-pared and submitted all of the incident reports set forth above after talking to Brownon each occasion,but did not show him the reports, because they were submitted forthe purpose of providing a record in the personnel office of employee conduct on aparticular day and prior thereto.Foreman Starkey testified that when Brown likedthe job assigned to him,he would turn out average production,and there was nocomplaint about the quality of his work, but when he disliked the job would loaf andwaste time in performance,spend too much time in the restroom,would not complywith plant rules prohibiting smoking and quitting early at lunch time and at the endof the shift,or cleaning up around his machine;that he was often reprimanded, butno record was made about it until the incident reports were submitted.ForemanStarkey testified that the guaranteed or base rate established for employees in thepressroom was $1.30 per hour;that the average earnings of the group as a whole wasin excess of $1.60 per hour;but that the earnings of James A. Brown were belowthe average .4James A. Brown incredibly testified that Foreman Starkey never criticized, com-plained, or talked to him about his work; that he was never reprimanded in any wayand had no knowledge of any incident reports being submitted to the personneloffice, and denied the occurrence of any such incidents.He credibly testified, how-ever,that in July 1958,he called the personnel office, talked to Assistant PersonnelDirector Lloyd George,and inquired why he had not been recalled to work; thatGeorge told him in substance that they had eliminated a few employees of the slowand nervous type from each department in the plant,would not say that he had beendischarged,but advised him to get another job if he could find one.Superintendent Andrew Busho submitted rating sheets on 103 individual employeesin body line department#64 and wheel and screen department#74 from whichgroup 19 employees were not recalled to work,including the alleged discriminateeEdith McMullin.This last named employee received a numerical rating of 23 inthe employee evaluation program,and was therefore qualified for recall to work; butRespondent contends that she was not recalled in 1958 because of a reduction inforce in her department and that only 4 out of 11 female employees therein withgreater seniority were recalled to work.22. Edith McMullinThisindividualwas first employed by Respondent on September 13, 1956, indepartment#74 and was laid off at the close of seasonal operations.When recalledto work in the early part of 1957, she was assigned to the job of assembling spokesfor tricycle wheels under the supervision of Foreman Paul Pfeiffer.At the close ofseasonal operations she was again laid off on November 15, 1957,and has neverbeen recalled to work.At thetime of layoff her regular job had already closed downin the latter part of September,and she had been retained for a while longer on atemporary job in which she-did not make production,presumably by reason of inex-perience therein.She signed a union card in the early part of the organizationalcampaign,attended some union meetings, and solicited a few employees to signauthorization cards.Respondent probably knew or suspected that she was a sup-porter of the Union by reason of the activities of her husband,I.E. McMullin,herein-before referred tosupra,but there is no evidence that any supervisor of the Respond-ent ever mentioned the subject to her.Edith P.McMullin credibly testified without contradiction that during her employ-ment Respondent never made any complaints about her work;that Foreman JohnDioddaris told her that she was doing extra well;and that at time of layoff sheinquired of the plant manager when they would be recalled to work,and was toldthat it would probably be about the first of the year (1958).About April 1, 1958,she went to the plant gate and the guard refused to admit her without an appoint-ment,but was allowed to talk over the telephone to Assistant Personnel DirectorLloyd George who told her in substance that the girls were being recalled by seniorityand that only four had been recalled in department#74.She then complained thatone girl(Christine Kamarad)with less seniority than herself had been recalled, andLloyd George promised to investigate why she had been passed over.At a laterdate the guard at the gate refused to admit her or permit her to call anyone over thetelephone.Mrs. McMullin further testified that two new girls had been hired in the4Weekly receipt records introduced by the General Counsel show that the average earn-lugs of this employee were approximately$1.50 per hour. 218DECISIONStemporary job in which she was working at time of layoff, but admitted that only fourgirlswere now working in department #74, all of whom were senior to her.Superintendent Andrew Busho credibly testified in substance that the work ofEdith P. McMullin in his department #74 was satisfactory; that she received an in-dividual merit rating of 23, which did not disqualify her from further employment orrecall to work in 1958; that the available work in his department was limited, and hesent to the personnel office a requisition for only four female employees; that thefour girls recalled to work by seniority were (1) Partain (4-11-56), (2) Bryan(6-12-56), (3) Stann (7-19-56), and (4) Rochelle (7-19-56); and that the senioritydate of McMullin was 9-13-56.Four other girls having equal or greater senioritythan McMullin were not recalled to work, i.e., Troup (7-19-56), Jackson (7-19-56),Hollin (9-11-56), and Holland (9-13-56).Only department seniority applies with respect to recalling laid-off employees, andKamarad (9-17-56) was rehired in department #59, over which Busho had no juris-diction.Superintendent Skinner of department #59 selected Kamarad from anavailable group of five female employees submitted by the personnel office, as mostsuitable for the job by reason of prior experience.Concluding FindingsThe representation election held in Case No. 10-RC-3872 on September 11, 1957,demonstrated that the approximately 1,200 employees of Respondent were almostequally divided in their sympathies for and against the Union. Ballots cast were 558in favor of, and 624 against, the Union. Subsequently the Board found in Case No.10-CA-3040 that the Respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.The Unionfiled exceptions and objections to conduct of the election and it was set aside.Theforegoing cases were consolidated for hearing and determination.Approximately 1 month after the foregoing election and pending a final determina-tion of all the issues involved in those consolidated cases, the Respondent by andthrough Production Vice President A. H. Wills initiated an employee evaluationprogram for the avowed purpose of improving the standard of its employees byeliminating at the end of the 1957 season all who did not measure up to Respondent'sconception ofan average employeewithin the discretion and judgment of the headsof its various departments.Consequently, the superintendent or acting superintend-ent of each department was furnished printed forms and instructed to consult withsubordinate supervisors and submit individual merit ratings on each employee in thesix categories set forth therein. It is apparent that the comprehensive categoriescover the entire field in which an employee must measure up to the average standardin order to retain his employment status. Each category was given a numerical valuefor the apparent purpose of establishing a grade for each employee, and it is apparentfrom the rating sheet that a grade of 24 established the standard for an average em-ployee.Vice President Wills, however, after a study of the rating sheets, unilaterallyinstructed the personnel director to disqualify only those who failed to obtain a mini-mum grade of 23. Consequently more than 100 employees were disqualified forrecall to work in 1958. It is contended by the General Counsel that Respondentutilized this evaluation program as a cloak to get rid of the 22 union adherentsnamed herein.The employee evaluation program adopted by the Respondent is not discrimina-toryper se,because an employer has the legal right to prescribe its own standardsof employment be they reasonable or unreasonable, except to the extent that theAct prohibits and was intended to prevent discrimination in regard to hire or tenureof employment to discourage membership in a labor organization.When adaptedwith a background of hostility towards the Union and recent unfair labor practices,however, it is imperative that the individual merit ratings given therein to unionadherents be analyzed and closely scrutinized to determine whether discriminationwas practiced in disqualifying them from further employment. It is clear that therating officials fully understood the purpose and intent of the program; and it wasnot important under the circumstances here that they know the numerical rating atwhich the axe would be applied.The burden is on the General Counsel in eachcase to prove discrimination, if any, by a preponderance of the evidence.Having credited the testimony of Vice President W. N. Hannon, Assistant Per-sonnel Director Nolan Lambert, Superintendent Frank E. Budniak, and ForemenHugh Callaley and J. C. Davis, I find no discrimination in the merit ratings givento Arthur D. Barton, Theodore Ralph Hurst, James E. T. Pratt, Buen E. Odem, YeatStutts, Jr., and James L. Calton.As to each of these employees, therefore, it willbe recommended that the complaint be dismissed. THE MURRAY OHIO MANUFACTURING COMPANY219Having credited the testimony of tSuperintendent Clarence J.Junke and AssistantPersonnel Director Nolan Lambert,I cannot find from a preponderance of theevidence that unfavorable merit ratings were given to I. E. McMullin,Clarence E.Lopp,William L. Clark, and Haden Long because of their activities on behalf ofthe Union.Itwill,therefore,be recommended that as to each of these employeesthe complaint be dismissed.Having credited the testimony of Superintendents Alexander Skinner andClarence J. Junke and Foreman Frank A. Hawk,I cannot find from a preponderanceof the evidence that unfavorable merit ratings were given to Charles R. Jacobsand James L. Runnels because of their activities on behalf of the Union.Itwill,therefore,be recommended that the complaint as to these two employees bedismissed.With respect to the unfavorable merit ratings given in the inspection departmentby Superintendent Frank Kolinski to Ronald A. Hartlein, James V. Sudduth, andA. F. Jenkins, I am constrained to find that Respondent has totally failed to showby credible evidence that these men were disqualified for recall to work in 1958.Kolinski admitted that he had never observed their work or talked to either of themabout it, and that he relied almost entirely on what was reported to him by sub-ordinate foremen and supervisors.Supervisors of the Respondent in the best posi-tion to know and testify as to their qualifications and deficiencies were ForemenTheodore Papp, Gerald Cole,JesseT. Hardison, and J. H. Wimbs.Neither of theseforemen was called as a witness, although they directly supervised the work of theseemployees and made reports to Superintendent Kolinski as chief inspector.Having,therefore, credited the testimony of Hartlein, Sudduth, and Jenkins rather than theevasive and uncertain incident reports and hearsay information upon which thetestimony of Superintendent Kolinski was based, I shall find from a preponderanceof the evidence that Respondent discriminated in regard to hire or tenure of em-ployment to discourage membership in a labor organization by giving unfavorablemerit ratings to and failing to recall to work Ronald A. Hartlein, James V. Sudduth,and A. F. Jenkins. In case No. lO-CA-3040 it was found that on September 5,1957, Foreman Hardison called Sudduth to his office, inquired whether he was amember of the Union, and told him in substance that he was qualified for a betterjob, but "that he [Hardison] could not put a man there that he was not sure ofwhether he was voting for the Company or the Union." (IR.)With respect to the merit ratings of Charlie P. Barton, George M. Head, R. C.Killen, and C L. Walker, I credit the testimony of Superintendent Maskovyak, whichwas apparently based upon his own personal observation and knowledge of theseemployees, and I find no discrimination therein. It will be recommended, therefore,that the complaint as to them be dismissed.With respect to the merit ratings of Robert W. Brown, it appears that Superin-tendentMaskovyak had little opportunity to observe the work of this employee,because his work station was in a building apart from the superintendent'soffice.The unfavorable ratings are thus attributable to reports made by Foreman R. S.Lough. It was found in Case No. 10-CA-3040 that Foreman Lough about 6 weeksprior to the election proposed to give Brown a better job if he would stop workingfor the Union.Thereafter, on August 9, 1957, the first incident report was filed,reciting inaccuracy in counting production enroute to the warehouse.Brown cred-ibly attributes this deficiency to a defective counting register furnished by Respondent.Thereafter, Brown assisted the Union in preparing the eligibility list of voters andalso served as observer at the election on September 11, 1957.Without notice toBrown, a second incident report was filed against him on October 30, 1957, whichvery indefinitely recited negligence and incompetency in his work.Brown wasremoved from the job as counter about November 1, 1957, and went back to workas a laborer.Nevertheless, on November 12, 1957, Foremen Lough without noticeto Brown-submitted another incident report reciting that this man had left theconveyor belt running during a rest period.The report is very indefinite as to thetime such incident occurred.Brown admits that on one occasion he left the conveyorbelt running while he went to get a drink of water, but received no reprimand aboutitother than a note of warning from the foreman, and this oversight was neverrepeated.At any rate, there appears to be no justifiable reason to disqualify thisman as a laborer by reason of frivolous deficiencies in a temporary higher classifi-cation.I am, therefore, convinced and find from a preponderance of the evidencethat Robert W. Brown was given unfavorable discriminatory merit ratings becauseof his activities on behalf of the Union, resulting in his disqualification by theRespondent for further employment and recall to work in 1958.Withrespect to the merit ratings given to JamesA. Brownin pressroom depart-ment #53, 1 credit the testimony of Foreman Ben Starkey to the effect that this 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee at all times worked under his personal supervision and direction and thathe talked to him many times about his work. From a preponderance of the evidence,I find no discrimination in the merit ratings given to James A. Brown, which resultedin his not being recalled to work in 1958. It will be recommended, therefore, thatthe complaint as to this employee be dismissed.With respect to Edith McMullin I find that no discrimination was practiced byRespondent in failing to recall her to work in 1958.At the time of layoff onNovember 15, 1957, Mrs. McMullin and 10 other female employees had beenassigned to temporary jobs because all work in their regular assignments had beenexhausted.Four of these employees were recalled to work in 1958 according toseniority.At least three of those not recalled were senior to McMullin, but it istrue that one girl (Christine Kamarad) was rehired in another department by selec-tion of the department superintendent.From a preponderance of the evidence itis clear that failure to recall these female employees, including McMullin, was dueentirely to economic reasons, rather than any desire by Respondent to discriminateagainst them to discourage membership in a labor organization. It will, therefore, berecommended that the complaint as to Edith McMullin be dismissed.In summary, I find that the General Counsel has proved by a preponderance ofthe evidence that Respondent, in violation of Section 8(a)(3) of the Act, discrim-inated in regard to hire or tenure of employment to discourage membership in a labororganization by failing and refusing to recall to work in 1958 certain essential andqualified employees, as follows: Ronald A. Hartlein, James V. Sudduth, A. F. Jenkins,and Robert W. Brown.With considerable misgiving and doubt as to the fair and impartial rating of cer-tain other employees named in the complaint by reason of prior unfair labor prac-tices found against the Respondent in a previous case, I am, nevertheless, constrainedto find that the General Counsel has failed to show by a preponderance of the evi-dence that Respondent discriminated in the merit ratings and failure to recall ArthurD. Barton, Theodore Ralph Hurst, James E. T. Pratt, Buen E. Odem, Yeat Stutts,Jr., James L. Calton, I. E. McMullin, Clarence E. Lapp, William L. Clark, HadenLong, Charles R. Jacobs, James L. Runnels, Charlie P. Barton, George M. Head,R. C. Killen, C. L. Walker,JamesA. Brown, and Edith McMullin.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section 111, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce, among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that Respondent failed and refused to recall to work in the earlypart of 1958 its employees, Ronald A. Hartlein, James V. Sudduth, A. F. Jenkins,and Robert W. Brown, because of their activities on behalf of the Union, and therebydiscriminating in regard to hire or tenure of employment to discourage membershipin a labor organization, I shall recommend that Respondent cease and desist fromsuch unfair labor practices and take certain affirmative action designed to effectuatethe policies of the Act.Upon the basis of the foregoing findings and conclusions, and upon the entirerecord in the case,I make the following:CONCLUSIONS OF LAW1.Respondent, The Murray Ohio Manufacturing Company, is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2. International Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, AFL-CIO, is a labor orgnaization within the meaning ofSection 2 (5) of the Act.3.By failing and refusing to recall to work its employees, Ronald A. Hartlein,James V. Sudduth, A. F. Jenkins, and Robert W. Brown, because of their activitieson behalf of the Union, thereby discriminating in regard to hire or tenure of employ-ment to discourage membership in a labor organization, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1)and (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.] THE MURRAY OHIO MANUFACTURING COMPANY221APPENDIX AINDIVIDUAL MERIT RATINGEmployee's Name-------------------------- No-------- Dept--------Employment Date_________ Piece Worker ---- Day Worker____ Date______Unsatisfactory.Does almost as much bad work as good, makes frequent 0mistakes due to carelessness.Below Average.Mistakes are too frequent.May be caused by haste or 2lack of knowledge.Accuracy and finish of work often unsatisfactory.Average.Work usually correct.Makes only occasional mistakes.Work- 4manship is average from standpoint of accuracy and finish.Above Average.Is iskilledworker.Seldom makes errors.Does high 6grade work from standpoint of accuracy and finish.If a rating of "Unsatisfactory" or "Below Average" was given, what wasthe reasons for it?Check those applicable:Careless, don't-give-a-hang-attitude____Unsuited to job physically----In too much of a hurry ----------------Unsuited to job emotionally____Not enough experience on this job_________________________________Other reasons: ------------------ ------------------------------Unsatisfactory.Produces only enough to justify keeping employed0Below Average.Produces somewhat less than is expected.2Average.Production is satisfactory4Above Average.Fast Workers.Usually Turns out more than average.6If a rating of "Unsatisfactory" or "Below Average" was given, what arethe reasons for it?-For instance:Lack of effort--doesn't try ----- =------Wastes time away from job____Tries hard but. is clumsy & fights job____Unsuited to job physically------Insufficient knowledge of work--------Unsuited to job emotionally___Wastes time talking----------------------------------------------Other reasons: ------------------------------------------------Unsatisfactory.Not dependable at all.Check:Must constantly follow0him up and check his work___ . Tries to hide' his mistakes___ .Cannot be depended upon to work.alone---.Absent too often to besatisfactory employee___ .Below Average.Sometimesfails to heed instructions___ .Failsto follow3through___ .Wastes time if left to work alone--- . Frequentlyabsent___ .Average.Usually reliable and carries out instructions with only normal6supervision or follow up.Ocassionally absent.Above Average.More dependable and conscientious than the average.9Can be trusted to work alone. Seldom absent.Absence caused by a work accident,and recognized as a compensation, case,should not becounted as absence at all.Unsatisfactory.Understands very little about the work and consequently 0is of limited usefulness. Is completely stalled when anything goes wrongor anything unusual comes up.Below Average.Check: Understandsless aboutthe work than the aver- Iage, or than could be expected--- .Cannot make adjustments or set upsas fully as would be desirable___ .Occasionally a problem because of thelimited number of jobs he can do___ .Average.Has adequate knowledge of the job so that he is able to do what2OWzis expected of the average employee on the same kind of work.Able tomake adjustments or set ups to handle situations normally encountered inhis work.Canbe shiftedaround on other similar jobs.Above average.Has a thorough all around knowledge of his kind of work3so that he is more versatile than the average.- 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDDoes he:Accept instructions good-naturedly?___-Try toimprove skill?________Try new methods willingly?-----------Take an interest in his job?_____Accept changes cheerfully? -----------Try to learn other jobs?______Observesafetyrules?____________._--_Provide own tools?__________Observe plant rules of conduct? --------Make helpful suggestions?-____.Unsatisfactory.Very unsatisfactory attitude and cooperation.Use this 0degree for anyone who habitually is late or leaves early.Below Average.Only fair attitude and cooperation.Leaves something to 2be desired in this respect.Average.Tries to do what is expected and takes normal interest in job. 4Above Average.Triesto do more than is expected and takes more than 6average interest in job.Unsatisfactory.Any of the following characteristics:Quarrelsome,surly0and hard to get along with-__ .Other employees unwilling to work withhim because of disposition or some unpleasant personal characteristic___ .Always causing friction and stirring up other employees. ___ .Below Average.Occasionally temperamental and apt to"flareup" or be 2hard to get along with.Satisfactory.Normally obliging and easy to get along with.4REMARKS:Total:-------------------- -----------------------------------------------------------------------------------Foreman----------------------------SuperintendentDouble A Products CompanyandInternational Union,UnitedAutomobile,Aircraft and Agricultural Implement Workersof America(UAW) AFL-CIOandManchester Union, Partyto the Contract.Cases Nos. 7-CA-0963 and 7-CA-3003. Novem-ber 15, 1961DECISION AND ORDEROn June 29, 1961, Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondentdid not engage in certain other alleged unfair labor practices and hetherefore recommended that the complaint be dismissed in that re-gard.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report, together with a supporting brief, in which he wasjoined by the Charging Party. The Respondent filed a brief in sup-port of the Intermediate Report.134 NLRB No. 26.